Exhibit 10.21

PROMISSORY NOTE

 

   Dated as of May 16, 2007 $27,755,000.00    Scottsdale, Arizona

SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership (“Borrower”), for
value received, hereby promises to pay to GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation (“Lender”), whose address is 8377 East Hartford Drive,
Suite 200, Scottsdale, Arizona 85255, or order, on or before June 1, 2017 (the
“Maturity Date”), the principal sum of $27,755,000.00 (“Loan Amount”), as herein
provided. Initially capitalized terms which are not otherwise defined in this
Note shall have the meanings set forth in that certain Loan Agreement dated as
of the date of this Note between Borrower and Lender, as such agreement may be
amended, restated and/or supplemented from time to time (the “Loan Agreement”).

In addition, the following terms shall have the following meanings for all
purposes of this Note.

“Amortization Period” means a period of two hundred forty months commencing on
the first day of the month immediately following the Closing Month.

“Fixed Rate” means, a per annum rate of interest equal to the weekly average
seven (7)-year swap rate for U.S. Dollar Interest Rate Swaps (as published in
Federal Reserve Statistical Release H.15[519]
http://www.federalreserve.gov/releases/H15/), as in effect two Business Days
prior to Rate Conversion Date, plus 198 basis points, and is fixed for the
balance of the Loan Term.

“Monthly Payment” means the monthly amount of principal and interest that would
fully amortize the Loan Amount outstanding on a Reference Date, over the then
remaining Amortization Period, at an interest rate equal to the Variable Rate in
effect on the last Business Day of the second month preceding such Reference
Date. The Monthly Payment amount so computed will be the Monthly Payment
commencing on the Payment Date immediately following such Reference Date and for
the next succeeding 11 months.

“Reference Date” means the Initial Payment Date and each anniversary of the
Initial Payment Date.

“Variable Rate” means a rate per annum equal to 170 basis points added to the
Variable Rate Base in effect on the last Business Day of the month preceding
each Variable Rate Set Date. The Variable Rate is set as of the first day of the
Closing Month and reset as of the first day of each succeeding month (each, a
“Variable Rate Set Date”). The Variable Rate so determined is effective from,
and including, the first day of each such month through, and including, the last
day of such month.

“Variable Rate Base” means a rate per annum (rounded upwards, if necessary, to
the nearest 1/100th of one percent) equal to the 90-day London Interbank Offered
Rate as published in The Wall Street Journal. If for any reason such rate is no
longer published in The Wall Street Journal, Lender shall select such
replacement index as Lender in its sole discretion determines most closely
approximates such rate.

Interest shall accrue on the Loan Amount at the Variable Rate, as it changes
from time to time, from the date the Loan Amount is advanced to Borrower,
computed on the basis of a 360 day year for the actual number of days elapsed,
in arrears. Borrower agrees to pay an effective rate of interest that is the sum
of the interest rate provided for in this Note, together with any additional
rate of interest resulting from any other charges of interest or in the nature
of interest paid or to be paid pursuant to any of the other Loan Documents.



--------------------------------------------------------------------------------

Provided no Event of Default shall have occurred and be continuing, Borrower
shall have an option (the “Rate Conversion Option”), exercisable only once
between December 2007 and May 2010, inclusive (the “Exercise Period”), to
convert the interest rate for the Loan from the Variable Rate to the Fixed Rate.
To exercise the Rate Conversion Option, Borrower must provide Lender with
written notice of Borrower’s election during the Exercise Period (the “Rate
Conversion Notice”). The Rate Conversion shall be deemed effective on the first
day of the second calendar month following delivery of the Conversion Notice to
Lender (the “Rate Conversion Date”).

Interest is payable in arrears, except that interest on the unpaid Loan Amount
for the period commencing on the day the Loan Amount is advanced (the “Advance
Date”) through the last day of the month in which the Advance Date occurs (the
“Closing Month”) is due and payable at Closing. Commencing on the first day of
the second month following the Closing Month (the “Initial Payment Date”) and
continuing on the first day of each succeeding month thereafter (each, with the
Initial Payment Date, a “Payment Date”) through June 1, 2009, Borrower shall pay
consecutive monthly installments of interest only. Commencing on July 1, 2009
until and including June 1, 2010, Borrower shall pay consecutive monthly
installments of interest and principal equal to one-twelfth of one percent
(1%) of the Loan Amount. Commencing on July 1, 2010 through the Maturity Date,
Borrower shall make combined principal and interest payments equal to the
Monthly Payment then in effect provided, however, that if Borrower properly
exercises the Rate Conversion Option, then commencing on the first Payment Date
following the Rate Conversion and continuing on each Payment Date thereafter
through the Maturity Date, the “Monthly Payment” shall be the combined principal
and interest payment that is required to fully amortize the principal balance of
the Loan as of the Rate Conversion Date over the remaining Amortization Period
at the Fixed Rate. If a particular Monthly Payment is insufficient to pay all of
the then accrued and unpaid interest as of the date such Monthly Payment is
paid, then that portion of the accrued and unpaid interest in excess of the
portion actually paid shall thereupon be added to the unpaid principal balance
of the Loan and shall thereafter accrue interest at the Variable Rate or Fixed
Rate, as applicable.

Upon execution of this Note, Borrower shall authorize Lender to establish
arrangements whereby all payments of principal and interest hereunder are
transferred by Automated Clearing House Debit initiated by Lender directly from
an account at a U.S. bank in the name of Borrower to an account designated by
Lender. Each payment of principal and interest hereunder shall be applied first
toward any past due payments under this Note (including payment of all Costs (as
herein defined), then to accrued interest at the Adjustable Rate, and the
balance, after the payment of such accrued interest, if any, shall be applied to
the unpaid principal balance of this Note; provided, however, each payment
hereunder after an Event of Default has occurred under this Note shall be
applied as Lender in its sole discretion may determine. After application of any
Monthly Payment in the above manner, in the event that the outstanding principal
amount of this Note exceeds 110% of the original principal balance of this Note,
Borrower shall prepay, without premium or penalty, on the first day of the next
succeeding calendar month after each such occurrence, a principal amount equal
to the difference between the outstanding principal balance of this Note and the
original principal balance of this Note (the “Negative Amortization Amount”).
Lender shall notify Borrower in writing on or before the twenty-fifth day of
each calendar month during the term of this Note of Lender’s determination of
the Negative Amortization Amount, if any, payable on the first day of the next
succeeding calendar month. Lender shall also notify Borrower in writing on or
before the twenty-fifth day of the calendar month prior to the Payment Date
following each Reference Date during the term of this Note of Lender’s
determination of the Monthly Payment to be paid by Borrower on such Payment Date
and for the next succeeding 11 months.



--------------------------------------------------------------------------------

Unless otherwise expressly provided in the Loan Documents: (i) prepayments must
be made on a Payment Date; (ii) Borrower must give Lender at least 30 days’
prior written notice of the proposed prepayment; (iii) the prepayment must be
for the full outstanding principal balance of the Loan; and (iv) the prepayment
must be accompanied by payment to Lender of: (A) interest on the prepaid
principal through the permitted prepayment date; (B) if the prepayment is a full
prepayment, any and all other amounts due and payable with respect to the Loan;
and (C) a Prepayment Fee in the amount described below, which is required
regardless of whether the prepayment is the result of a voluntary prepayment by
Borrower or as a result of acceleration by Lender in exercise of Lender’s
default rights.

The “Prepayment Fee” is an amount equal to 2% of the amount prepaid, if made
prior to the first anniversary of the Closing, and 1% of the amount prepaid, if
made on or after the first anniversary but prior to the second anniversary of
the Closing; provided, however, that from and after the Rate Conversion Date,
the “Prepayment Fee” will be an amount equal to: (i) 1% of the prepaid
principal; plus (ii) an amount equal to the positive difference (if any) between
(A) the present value of the stream of monthly principal and interest payments
that would be due with respect to the Loan, assuming no prepayment, from and
after the prepayment date (without counting the monthly payment otherwise due on
the prepayment date) through the scheduled Maturity Date (the “Payment Stream”),
calculated using the interpolated yield, in effect as of the date that Lender
provides a final Prepayment Fee quote to Borrower, of the weekly average swap
rates for the two U.S. Dollar Interest Rate Swaps whose terms most closely match
the number of months associated with the Payment Stream (one month for each
monthly payment included in the Payment Stream), as published in Federal Reserve
Statistical Release H.15[519] http://www.federalreserve.gov/releases/H15/; and
(B) the present value of the Payment Stream, calculated using the interpolated
yield, in effect as of the Rate Conversion Date, of the weekly average swap
rates for the two U.S. Dollar Interest Rate Swaps whose terms most closely match
the number of months associated with the number of monthly payments due during
the entire original Loan Term (one month for each monthly payment due during the
original Loan Term, not counting any payment made on the Closing Date).

The foregoing Prepayment Fee shall be due and payable regardless of whether such
prepayment is the result of a voluntary prepayment by Borrower or as a result of
Lender declaring the unpaid principal balance of this Note, accrued interest and
all other sums due under this Note, the Mortgage, the other Loan Documents, and
any Other Agreements, due and payable as contemplated below; provided, however,
the prohibition on a partial prepayment and the prepayment fee and the
prepayment premium, as applicable, shall not be applicable with respect to a
prepayment of this Note in connection with an application of condemnation
proceeds as contemplated by the Mortgage or if exception is otherwise made in
the Loan Documents.

This Note is secured by the Mortgage and the other Loan Documents. Upon the
occurrence of an Event of Default, Lender may declare the entire unpaid
principal balance of this Note, accrued interest, if any, and all other sums due
under this Note and any Loan Documents or Other Agreements due and payable at
once without notice to Borrower. All past-due principal and/or interest shall
bear interest from the due date to the date of actual payment at a rate (the
“Default Rate”) equal to the lesser of (a) the highest rate for which the
undersigned may legally contract or (b) the greater of 14% and the rate which is
6% per annum above the Variable Rate (or 14% per annum in the event the Rate
Conversion Option has been exercised), and such Default Rate shall continue to
apply following a judgment in favor of Lender under this Note. If Borrower fails
to make any payment or installment due under this Note within five days of its
due date, Borrower shall pay to Lender, in addition to any other sum due Lender
under this Note or any other Loan Document, a late charge equal to 5% of such
past-due payment or installment (the “Late Charge”), which Late Charge is a
reasonable estimate of the loss that may be sustained by Lender due to the
failure of Borrower to make timely payments. All payments of principal and
interest due hereunder shall be made (a) without deduction of any present and
future taxes, levies, imposts, deductions, charges or withholdings, which
amounts shall be paid by Borrower, and (b) without any other right of abatement,
reduction, setoff, defense, counterclaim, interruption, deferment or recoupment
for any reason whatsoever. Borrower will pay the amounts necessary such that the
gross amount of the principal and interest received by Lender is not less than
that required by this Note.



--------------------------------------------------------------------------------

No delay or omission on the part of Lender in exercising any remedy, right or
option under this Note shall operate as a waiver of such remedy, right or
option. In any event, a waiver on any one occasion shall not be construed as a
waiver or bar to any such remedy, right or option on a future occasion. Borrower
hereby waives presentment, demand for payment, notice of dishonor, notice of
protest, and protest, notice of intent to accelerate, notice of acceleration and
all other notices or demands in connection with delivery, acceptance,
performance, default or endorsement of this Note. All notices, consents,
approvals or other instruments required or permitted to be given by either party
pursuant to this Note shall be given in accordance with the notice provisions in
the Loan Agreement. Should any indebtedness represented by this Note be
collected at law or in equity, or in bankruptcy or other proceedings, or should
this Note be placed in the hands of attorneys for collection after default,
Borrower shall pay, in addition to the principal and interest due and payable
hereon, all costs of collecting or attempting to collect this Note (the
“Costs”), including reasonable outside attorneys’ fees and expenses of Lender
(including those fees and expenses incurred in connection with any appeal) and
court costs whether or not a judicial action is commenced by Lender. This Note
may not be amended or modified except by a written agreement duly executed by
the party against whom enforcement of this Note is sought. In the event that any
one or more of the provisions contained in this Note shall be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Note, and this
Note shall be construed as if such provision had never been contained herein or
therein. Time is of the essence in the performance of each and every obligation
under this Note.

With the intent to comply with any applicable usury laws, it is agreed that, any
provisions in this Note or any of the other Loan Documents to the contrary
notwithstanding, in no event shall this Note or any other Loan Document require
the payment or permit the collection of interest or any amount in the nature of
interest or fees in excess of the maximum amount permitted by applicable law. If
any such excess interest is contracted for, charged or received pursuant to this
Note or any other Loan Document, so that the amount of such interest contracted
for, charged or received shall exceed the maximum amount of interest permitted
by applicable law, then in such event any such excess which may have been
collected shall, at Lender’s option, either be credited to the principal balance
of the Loan as a prepayment of principal, without any Prepayment Fee, or
refunded to Borrower, and the effective rate of interest shall automatically be
reduced to the maximum lawful rate allowed under applicable law. Without
limiting the foregoing, all calculations of the rate of interest contracted for,
charged or received with respect to the Loan or under this Note or any other
Loan Document which are made for the purpose of determining whether such rate
exceeds the maximum lawful contract rate, shall be made, to the fullest extent
permitted by applicable law, by amortizing, prorating, allocating and spreading
in equal parts during the period of the full stated term of the indebtedness,
all interest at any time contracted for, charged to or received from Borrower in
connection with such indebtedness; provided, however, that if any applicable
state law is amended or the law of the United States of America preempts any
applicable state law, so that it becomes lawful for Lender to receive a greater
interest per annum rate than is presently allowed, Borrower agrees that, on the
effective date of such amendment or preemption, as the case may be, the lawful
maximum hereunder shall be increased to the maximum interest per annum rate
allowed by the amended state law or the law of the United States of America.

This obligation shall bind Borrower and its successors and assigns, and the
benefits hereof shall inure to Lender and its successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed and delivered this Note effective as
of the date first set forth above.

 

BORROWER:

SUPERTEL LIMITED PARTNERSHIP,

a Virginia limited partnership

By  

SUPERTEL HOSPITALITY REIT TRUST,

a Maryland real estate investment trust,

Its General Partner

  By  

/s/ Donavon A. Heimes

    Donavon A. Heimes, Vice President/Treasurer



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

   Dated as of May 16, 2007 $8,540,000    Scottsdale, Arizona

SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership (“Borrower”), for
value received, hereby promises to pay to GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation (“Lender”), whose address is 8377 East Hartford Drive,
Suite 200, Scottsdale, Arizona 85255, or order, on or before December 1, 2007,
(the “Maturity Date”), the principal sum of $8,540,000 (“Loan Amount”), as
herein provided. Initially capitalized terms which are not otherwise defined in
this Promissory Note (this “Note”) shall have the meanings set forth in that
certain Loan Agreement dated as of the date of this Note between Borrower and
Lender, as such agreement may be amended, restated and/or supplemented from time
to time (the “Loan Agreement”).

In addition, the following terms shall have the following meanings for all
purposes of this Note.

“Variable Rate” means a rate per annum equal to 500 basis points added to the
Variable Rate Base in effect on the last Business Day of the month preceding
each Variable Rate Set Date. The Variable Rate is set as of the first day of the
Closing Month and reset as of the first day of each succeeding month (each, a
“Variable Rate Set Date”). The Variable Rate so determined is effective from,
and including, the first day of each such month through, and including, the last
day of such month.

“Variable Rate Base” means a rate per annum (rounded upwards, if necessary, to
the nearest 1/100th of one percent) equal to the 90-day London Interbank Offered
Rate as published in The Wall Street Journal. If for any reason such rate is no
longer published in The Wall Street Journal, Lender shall select such
replacement index as Lender in its sole discretion determines most closely
approximates such rate.

Interest shall accrue on the Loan Amount at the Variable Rate, determined
monthly as described above, on the basis of a 360-day year for the actual number
of days elapsed, in arrears. Borrower agrees to pay an effective rate of
interest that is the sum of the interest rate provided for in this Note,
together with any additional rate of interest resulting from any other charges
of interest or in the nature of interest paid or to be paid pursuant to any of
the other Loan Documents.

Interest is payable in arrears, except that interest on the unpaid Loan Amount
for the period commencing on the day the Loan Amount is advanced (the “Advance
Date”) through the last day of the month in which the Advance Date occurs (the
“Closing Month”) is due and payable at Closing. Commencing on the first day of
the second month following the Closing Month (the “Initial Payment Date”) and
continuing on the first day of each succeeding month thereafter (each, with the
Initial Payment Date, a “Payment Date”) Borrower shall pay consecutive monthly
installments of interest only. All outstanding principal and unpaid accrued
interest shall be paid on the Maturity Date.

Upon execution of this Note, Borrower shall authorize Lender to establish
arrangements whereby all payments of principal and interest hereunder are
transferred by Automated Clearing House Debit initiated by Lender directly from
an account at a U.S. bank in the name of Borrower to an account designated by
Lender. Each payment of interest hereunder shall be applied first toward any
past due payments under this Note (including payment of all Costs (as herein
defined), then to accrued interest at the Variable Rate, and the balance, after
the payment of such accrued interest, if any, shall be applied to the unpaid
principal balance of this Note; provided, however, each payment hereunder after
an Event of Default has occurred under this Note shall be applied as Lender in
its sole discretion may determine.

Borrower may prepay this Note in full, but not in part (except as otherwise set
forth below), including all accrued but unpaid interest hereunder and all sums
advanced by Lender pursuant to the

 

1



--------------------------------------------------------------------------------

Loan Documents and any Other Agreements, provided that (a) no Event of Default
has occurred under any of the Loan Documents or any Other Agreements and is
continuing, and (b) any such prepayment shall only be made on a Payment Date
upon not less than 30 days prior written notice from Borrower to Lender.
Notwithstanding the foregoing, Borrower shall prepay this Note in full if
additional funds sufficient to make such prepayment become available to Borrower
prior to the Maturity Date, whether through assets sales, a public or private
offering of securities by Borrower or an affiliate of Borrower or any other
event that increases the liquid assets of Borrower.

This Note is secured by the Mortgage and the other Loan Documents. Upon the
occurrence of an Event of Default, Lender may declare the entire unpaid
principal balance of this Note, accrued interest, if any, and all other sums due
under this Note and any Loan Documents or Other Agreements due and payable at
once without notice to Borrower. All past-due principal and/or interest shall
bear interest from the due date to the date of actual payment at a rate (the
“Default Rate”) equal to the lesser of (a) the highest rate for which the
undersigned may legally contract or (b) the greater of 14% and the rate which is
6% per annum above the Variable Rate, and such Default Rate shall continue to
apply following a judgment in favor of Lender under this Note. If Borrower fails
to make any payment or installment due under this Note within five days of its
due date, Borrower shall pay to Lender, in addition to any other sum due Lender
under this Note or any other Loan Document, a late charge equal to 5% of such
past-due payment or installment (the “Late Charge”), which Late Charge is a
reasonable estimate of the loss that may be sustained by Lender due to the
failure of Borrower to make timely payments. All payments of principal and
interest due hereunder shall be made (a) without deduction of any present and
future taxes, levies, imposts, deductions, charges or withholdings, which
amounts shall be paid by Borrower, and (b) without any other right of abatement,
reduction, setoff, defense, counterclaim, interruption, deferment or recoupment
for any reason whatsoever. Borrower will pay the amounts necessary such that the
gross amount of the principal and interest received by Lender is not less than
that required by this Note.

No delay or omission on the part of Lender in exercising any remedy, right or
option under this Note shall operate as a waiver of such remedy, right or
option. In any event, a waiver on any one occasion shall not be construed as a
waiver or bar to any such remedy, right or option on a future occasion. Borrower
hereby waives presentment, demand for payment, notice of dishonor, notice of
protest, and protest, notice of intent to accelerate, notice of acceleration and
all other notices or demands in connection with delivery, acceptance,
performance, default or endorsement of this Note. All notices, consents,
approvals or other instruments required or permitted to be given by either party
pursuant to this Note shall be given in accordance with the notice provisions in
the Loan Agreement. Should any indebtedness represented by this Note be
collected at law or in equity, or in bankruptcy or other proceedings, or should
this Note be placed in the hands of attorneys for collection after default,
Borrower shall pay, in addition to the principal and interest due and payable
hereon, all costs of collecting or attempting to collect this Note (the
“Costs”), including reasonable outside attorneys’ fees and expenses of Lender
(including those fees and expenses incurred in connection with any appeal) and
court costs whether or not a judicial action is commenced by Lender. This Note
may not be amended or modified except by a written agreement duly executed by
the party against whom enforcement of this Note is sought. In the event that any
one or more of the provisions contained in this Note shall be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Note, and this
Note shall be construed as if such provision had never been contained herein or
therein. Time is of the essence in the performance of each and every obligation
under this Note.

Notwithstanding anything to the contrary contained in any of the Loan Documents,
the obligations of Borrower to Lender under this Note and any other Loan
Documents are subject to the limitation that payments of interest and late
charges to Lender shall not be required to the extent that receipt of any such
payment by Lender would be contrary to provisions of applicable law limiting the
maximum rate of interest that may be charged or collected by Lender. The portion
of any such payment received by Lender that is in excess of the maximum interest
permitted by such provisions of law shall be credited to the principal balance
of this Note or if such excess portion exceeds the outstanding principal balance
of this Note, then such excess portion shall be refunded to Borrower. All
interest paid or agreed to be paid to Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and/or spread

 

2



--------------------------------------------------------------------------------

throughout the full term of this Note (including, without limitation, the period
of any renewal or extension thereof) so that interest for such full term shall
not exceed the maximum amount permitted by applicable law.

This obligation shall bind Borrower and its successors and assigns, and the
benefits hereof shall inure to Lender and its successors and assigns.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed and delivered this Note effective as
of the date first set forth above.

 

BORROWER:

SUPERTEL LIMITED PARTNERSHIP,

a Virginia limited partnership

By   SUPERTEL HOSPITALITY REIT TRUST,  

a Maryland real estate investment trust,

Its General Partner

  By  

/s/ Donavon A. Heimes

    Donavon A. Heimes, Vice President/Treasurer

 

4



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made as of May 16, 2007 (the “Closing
Date”), by and between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“Lender”), and SUPERTEL LIMITED PARTNERSHIP, a Virginia limited
partnership (“Borrower”).

AGREEMENT:

In consideration of the mutual covenants and provisions of this Agreement, the
parties agree as follows:

1. Definitions. The following terms shall have the following meanings for all
purposes of this Agreement:

“ADA” means the Americans with Disabilities Act of 1990, as such act may be
amended from time to time.

“Affiliate” means any Person that directly or indirectly controls, is under
common control with, or is controlled by any other Person. For purposes of this
definition, “controls”, “under common control with” and “controlled by” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or otherwise.

“Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including 18 U.S.C. § § 1956 and 1957, and the BSA.

“Applicable Regulations” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders and approvals of each Governmental
Authority having jurisdiction over the Premises, including, without limitation,
all health, building, fire, safety and other codes, ordinances and requirements,
and all applicable standards of the National Board of Fire Underwriters and the
ADA in each case, as amended, and any judicial or administrative interpretation
thereof, including any judicial order, consent, decree or judgment applicable to
any of the Borrower Parties or any of the Lessee Parties.

“Borrower Parties” means, collectively, Borrower and any guarantors of the Loan
(including, in each case, any predecessors-in-interest).

“Bridge Loan” means that certain loan extended by Lender to Borrower which has a
maturity date of December 1, 2007.

“Bridge Note” means the promissory note dated as of the date of this Agreement
executed by Borrower in favor of Lender evidencing the Bridge Loan in the amount
of $8,540,000, as the same may be amended, restated or substituted from time to
time.

“BSA” means the Bank Secrecy Act (31 U.S.C. § § 5311 et. seq.), and its
implementing regulations, Title 31 Part 103 of the U.S. Code of Federal
Regulations.

“Business Day” means any day on which Lender is open for business other than a
Saturday, Sunday or a legal holiday, ending at 5:00 P.M. Phoenix, Arizona time.

“Change of Control” means the occurrence of any of the following: (a) any merger
or consolidation by Supertel Hospitality, Inc. with or into any other entity
(other than any Affiliates of Supertel Hospitality, Inc.) where Supertel
Hospitality, Inc. is not the surviving party; (b) any merger or consolidation

 

1



--------------------------------------------------------------------------------

by the Borrower with or into any other entity (other than any Affiliates of the
Borrower) where, following consummation of such merger or consolidation,
Supertel Hospitality, Inc. ceases to be the “beneficial owner” (as defined in
Rule 13d-3 under the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”)) of 50% or more of the combined voting power of the outstanding
securities of the surviving party to such merger or consolidation; or (c) if any
“person” (as defined in Section 3(a)(9) of the Exchange Act and as used in
Section 13(d) and 14(d) thereof, including a “group” as defined in Section 13(d)
of the Exchange Act, but excluding the Borrower Parties and their Affiliates)
becomes, subsequent to the Closing, the “beneficial owner” (as defined in Rule
13d-3 of the Exchange Act) of securities of any of the Borrower Parties, as
applicable, representing 50% or more of the combined voting power of such
Borrower Party’s then outstanding securities (other than indirectly as a result
of the redemption by any of the Borrower Parties, as applicable, of its
securities).

“Closing” means the disbursement of the Loan Amount by Title Company as
contemplated by this Agreement.

“Code” means Title 11 of the United States Code, 11 U.S.C. Sec. 101 et seq., as
amended.

“Default Rate” has the meaning set forth in the Note.

“Entity” means any entity that is not a natural person.

“Environmental Indemnity Agreement” means the environmental indemnity agreement
dated as of the date of this Agreement executed by Borrower for the benefit of
the Indemnified Parties and such other parties as are identified in such
agreement with respect to the Premises, as the same may be amended from time to
time.

“Event of Default” has the meaning set forth in Section 9.

“Fee” means an underwriting, site assessment, valuation, processing and
commitment fee equal to 0% of the Loan Amount.

“Fixed Charge Coverage Ratio” has the meaning set forth in Section 6.J.

“GAAP” means generally accepted accounting principles consistently applied.

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority having jurisdiction or supervisory or regulatory authority over the
Premises or any of the Borrower Parties.

“Ground Lease” means, collectively, the Ground Leases (as defined in the
Mortgage) relating to the Premises and all modifications, amendments and
supplements thereto and assignments thereof, and all modifications, amendments
and supplements consented to by Lender pursuant to the terms of the Mortgage.

“Ground Lessor” means the lessor under the Ground Lease.

“Indemnified Parties” means Lender, the trustees under the Mortgage, if
applicable, and any person or entity who is or will have been involved in the
origination of the Loan, any person or entity who is or will have been involved
in the servicing of the Loan, any person or entity in whose name the encumbrance
created by the Mortgage is or will have been recorded, persons and entities who
may hold or acquire or will have held a full or partial interest in the Loan
(including, but not limited to, investors or prospective investors in any
Securitization, Participation or Transfer, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefits of third parties), as well as the respective directors,
officers, shareholders, partners, members, employees, lenders, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants,

 

2



--------------------------------------------------------------------------------

successors and assigns of any and all of the foregoing (including, but not
limited to, any other person or entity who holds or acquires or will have held a
participation or other full or partial interest in the Loan or the Premises,
whether during the term of the Loan or as a part of or following a foreclosure
of the Loan and including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

“Indemnity Agreements” means all indemnity agreements executed for the benefit
of any of the Borrower Parties, Lessee Parties or any prior owner, lessee or
occupant of the Premises in connection with Hazardous Materials, including,
without limitation, the right to receive payments under such indemnity
agreements.

“Lease” means the lease between Borrower, as lessor, and Lessee, as lessee, with
respect to the Premises together with all amendments, modifications and
supplements thereto.

“Lender Entities” means, collectively, Lender (including any
predecessor-in-interest to Lender) and any Affiliate of Lender (including any
Affiliate of any predecessor-in-interest to Lender).

“Lessee” means TRS Leasing, Inc., a Virginia corporation, and its successors.

“Lessee Parties” means, collectively, Lessee and any guarantors of the Lease
(including, in each case, any predecessors in interest).

“Loan” means the loan for the Premises described in Section 2.

“Loan Amount” means $36,295,000.00.

“Loan Documents” means, collectively, this Agreement, the Note, the Bridge Note,
the Mortgage, the Environmental Indemnity Agreement, the Subordination
Agreement, the UCC-1 Financing Statements, the Authorization Regarding
Information form previously delivered on behalf of the Borrower Parties to
Lender and all other documents, instruments and agreements executed in
connection therewith or contemplated thereby, as the same may be amended from
time to time.

“Loan Pool” means: (a) in the context of a Securitization, any pool or group of
loans that are a part of such Securitization; (b) in the context of a Transfer,
all loans which are sold, transferred or assigned to the same transferee; and
(c) in the context of a Participation, all loans as to which participating
interests are granted to the same participant.

“Management Agreement” means a management agreement between Lessee and Manager
relating to the Premises which is reasonably acceptable to Lender and which
meets the conditions of Section 4.I. hereof.

“Manager” means HLC Hotels, Inc. or any other manager reasonably acceptable to
Lender. Royco Hotels, Inc. (f/k/a Royal Host Management, Inc.) is acceptable to
Lender as a replacement manager.

“Material Adverse Effect” means a material adverse effect on (a) the Premises,
including, without limitation, the operation of the Premises as a Permitted
Concept, or (b) Borrower’s ability to perform its obligations under the Loan
Documents.

“Mortgage” means, collectively, each deed of trust, deed to secure debt or
mortgage dated as of the date of this Agreement executed by Borrower for the
benefit of Lender with respect to the Premises, as the same may be amended from
time to time.

 

3



--------------------------------------------------------------------------------

“Note” means the promissory note dated as of the date of this Agreement executed
by Borrower in favor of Lender evidencing the Loan, as the same may be amended,
restated, extended, supplemented, substituted, or renewed from time to time.

“Obligations” has the meaning set forth in the Mortgage.

“OFAC Laws and Regulations” means Executive Order 13224 issued by the President
of the United States of America, the Terrorism Sanctions Regulations (Title 31
Part 595 of the U.S. Code of Federal Regulations), the Terrorism List
Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), the Foreign Terrorist Organizations Sanctions Regulations (Title
31 Part 597 of the U.S. Code of Federal Regulations), and the Cuban Assets
Control Regulations (Title 31 Part 515 of the U.S. Code of Federal Regulations),
and all other present and future federal, state and local laws, ordinances,
regulations, policies, lists (including, without limitation, the Specially
Designated Nationals and Blocked Persons List) and any other requirements of any
Governmental Authority (including, without limitation, the United States
Department of the Treasury Office of Foreign Assets Control) addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, each as
hereafter supplemented, amended or modified from time to time, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities.

“Other Agreements” means, collectively, all agreements and instruments between
or among (a) any of the Borrower Parties or any Affiliate of any of the Borrower
Parties (including any Affiliate of any predecessor-in-interest to any of the
Borrower Parties) and, (b) any of the Lender Entities, including, without
limitation, promissory notes and guaranties; provided, however, the term “Other
Agreements” shall not include the agreements and instruments defined as the Loan
Documents.

“Participation” means one or more grants by Lender or any of the other Lender
Entities to a third party of a participating interest in notes evidencing
obligations to repay secured or unsecured loans owned by Lender or any of the
other Lender Entities or any or all servicing rights with respect thereto.

“Permitted Concept” means a hotel using the Masters Inn trade name or any other
trade name reasonably acceptable to Lender and related operations.

“Permitted Exceptions” means (a) the lien for current real property taxes and
assessments, not yet due and payable; (b) liens and security interests in favor
of Lender; (c) those easements, restrictions, liens and encumbrances set forth
as exceptions in the title insurance policy issued by Title Company to Lender
and approved by Lender in its sole discretion; (d) the Lease; (e) purchase money
security interests not to exceed $100,000 in the aggregate on all the Premises,
and (f) any other matters which have been approved in writing by Lender.

“Person” means any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

“Personal Property” has the meaning set forth in the Mortgage.

“Premises” means the parcel or parcels of real estate legally described on
Exhibit A attached hereto, together with all rights, privileges and
appurtenances associated therewith and all buildings, fixtures and other
improvements now or hereafter located thereon (whether or not affixed to such
real estate) and the Personal Property.

“Restoration” has the meaning set forth in the Mortgage.

“Securitization” means one or more sales, dispositions, transfers or assignments
by Lender or any of the other Lender Entities to a special purpose corporation,
trust or other entity identified by Lender or any of the other Lender Entities
of notes evidencing obligations to repay secured or unsecured loans

 

4



--------------------------------------------------------------------------------

owned by Lender or any of the other Lender Entities (and, to the extent
applicable, the subsequent sale, transfer or assignment of such notes to another
special purpose corporation, trust or other entity identified by Lender or any
of the other Lender Entities), and the issuance of bonds, certificates, notes or
other instruments evidencing interests in pools of such loans, whether in
connection with a permanent asset securitization or a sale of loans in
anticipation of a permanent asset securitization. Each Securitization shall be
undertaken in accordance with all requirements which may be imposed by the
investors or the rating agencies involved in each such sale, disposition,
transfer or assignment or which may be imposed by applicable securities, tax or
other laws or regulations.

“SubLease” means, collectively, the leases relating to the portion of the
Premises in Seffner, Florida described as (a) the lease dated October 1, 2002
between Borrower (or Borrower’s predecessor) and Subway Real Estate Corp. and
(b) the lease dated June 4, 1987 between Borrower (or Borrower’s predecessor)
and Wendy’s International, Inc., as the foregoing leases may be amended,
extended and assigned from time to time.

“Subordination Agreement” means the subordination and attornment agreement dated
as of the date of this Agreement executed by Borrower, Lessee and Lender with
respect to the Lease as the same may be amended from time to time.

“Substitute Documents” has the meaning set forth in Section 11.

“Substitute Premises” means one or more parcels of real estate substituted for
the Premises in accordance with the requirements of Section 11, together with
all rights, privileges and appurtenances associated therewith and all buildings,
fixtures and other improvements, equipment, trade fixtures, appliances and other
personal property located thereon (whether or not affixed to such real estate).
For purposes of clarity, where two or more parcels of real estate comprise a
Substitute Premises, such parcels or interests shall be aggregated and deemed to
constitute the Substitute Premises for all purposes of this Agreement.

“Title Company” means Madison County Abstract Company.

“Transfer” means one or more sales, transfers or assignments by Lender or any of
the other Lender Entities to a third party of notes evidencing obligations to
repay secured or unsecured loans owned by Lender or any of the other Lender
Entities or any or all servicing rights with respect thereto.

“UCC-1 Financing Statements” means such UCC-1 Financing Statements as Lender
shall file with respect to the transactions contemplated by this Agreement.

“UCC” has the meaning set forth in the Mortgage.

“U.S. Publicly-Traded Entity” is an Entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
U.S. or a wholly-owned subsidiary of such an Entity.

2. Transaction. On the terms and subject to the conditions set forth in the Loan
Documents, Lender shall make the Loan and the Bridge Loan. The Loan will be
evidenced by the Note and secured by the Mortgage. The Bridge Loan will be
evidenced by the Bridge Note and secured by the Mortgage. Borrower shall repay
the outstanding principal amount of the Loan and the Bridge Loan together with
interest thereon in the manner and in accordance with the terms and conditions
of the Note, the Bridge Note and the other Loan Documents. The Premises shall be
leased to the Lessee pursuant to the Lease and, at Closing, Borrower shall
assign the Lease to Lender pursuant to the Mortgage. The Loan and the Bridge
Loan shall be advanced at the Closing in cash or otherwise immediately available
funds subject to any prorations and adjustments required by this Agreement.

 

5



--------------------------------------------------------------------------------

3. Escrow Agent; Closing Costs. Borrower and Lender hereby employ Title Company
to act as escrow agent in connection with the transactions described in this
Agreement. Borrower and Lender will deliver to Title Company all documents, pay
to Title Company all sums and do or cause to be done all other things necessary
or required by this Agreement, in the reasonable judgment of Title Company, to
enable Title Company to comply herewith and to enable any title insurance policy
provided for herein to be issued. Title Company shall not cause the transaction
to close unless and until it has received written instructions from Lender and
Borrower to do so. Title Company is authorized to pay, from any funds held by it
for Lender’s or Borrower’s respective credit all amounts necessary to procure
the delivery of such documents and to pay, on behalf of Lender and Borrower, all
charges and obligations payable by them, respectively. Borrower will pay all
charges payable by it to Title Company. Title Company is authorized, in the
event any conflicting demand is made upon it concerning these instructions or
the escrow, at its election, to hold any documents or funds deposited hereunder
until an action shall be brought in a court of competent jurisdiction to
determine the rights of Borrower and Lender or to interplead such documents or
funds in an action brought in any such court. Deposit by Title Company of such
documents and funds shall relieve Title Company of all further liability and
responsibility for such documents and funds. Title Company’s receipt of this
Agreement and opening of an escrow pursuant to this Agreement shall be deemed to
constitute conclusive evidence of Title Company’s agreement to be bound by the
terms and conditions of this Agreement pertaining to Title Company. Disbursement
of any funds shall be made by check, certified check or wire transfer, as
directed by Borrower and Lender. Title Company shall be under no obligation to
disburse any funds represented by check or draft, and no check or draft shall be
payment to Title Company in compliance with any of the requirements hereof,
until it is advised by the bank in which such check or draft is deposited that
such check or draft has been honored. The employment of Title Company as escrow
agent shall not affect any rights of subrogation under the terms of any title
insurance policy issued pursuant to the provisions thereof.

4. Closing Conditions. The obligation of Lender to consummate the transaction
contemplated by this Agreement is subject to the fulfillment or waiver of each
of the following conditions:

A. Title Insurance Commitments. Lender shall have received for the Premises a
preliminary title report and irrevocable commitment to insure title in the
amount of the Loan, by means of a mortgagee’s, ALTA extended coverage policy of
title insurance (or its equivalent, in the event such form is not issued in the
jurisdiction where the Premises is located) issued by Title Company showing
Borrower vested with good and marketable title to the fee or leasehold interest
in the real property comprising such Premises, as applicable, committing to
insure Lender’s first priority lien upon and security interest in such real
property subject only to Permitted Exceptions, and containing such endorsements
as Lender may require.

B. Survey. Lender shall have received a current ALTA survey of the Premises or
its equivalent, the form and substance of which shall be satisfactory to Lender
in its reasonable discretion. Lender shall have obtained a flood certificate
indicating that the location of the Premises is not within the 100-year flood
plain or identified as a special flood hazard area as defined by the Federal
Emergency Management Agency, or if the Premises is in such a flood plain or
special flood hazard area, Borrower shall have provided Lender with evidence of
flood insurance maintained on the Premises in an amount and on terms and
conditions reasonably satisfactory to Lender.

C. Environmental. Lender shall have completed such environmental due diligence
of the Premises as it deems necessary or advisable in its sole discretion, and
Lender shall have approved the environmental condition of the Premises in its
sole discretion.

D. Compliance With Representations, Warranties and Covenants. All of the
representations and warranties set forth in Section 5 shall be true, correct and
complete in all material respects as of the Closing Date, and Borrower shall be
in compliance in all material respects with each of the covenants set forth in
Section 6 as of the Closing Date. No event shall have occurred or condition
shall exist or information shall have been disclosed by Borrower or discovered
by Lender which has had or would be reasonably likely to have a Material Adverse
Effect on the Premises, any of the Borrower Parties or Lessee Parties or
Lender’s willingness to consummate the transaction contemplated by this
Agreement, as determined by Lender in its sole and absolute discretion.

 

6



--------------------------------------------------------------------------------

E. Proof of Insurance. Borrower shall have delivered to Lender certificates of
insurance and copies of insurance policies showing that all insurance required
by the Loan Documents and providing coverage and limits satisfactory to Lender
are in full force and effect.

F. Legal Opinions. Borrower shall have delivered to Lender such legal opinions
as Lender may reasonably require all in form and substance reasonably
satisfactory to Lender and its counsel.

G. Fee and Closing Costs. Borrower shall have paid the Fee to Lender and shall
have paid all costs of the transactions described in this Agreement, including,
without limitation, the cost of title insurance premiums and all endorsements
required by Lender, survey charges, UCC and litigation search charges, the
attorneys’ fees of Borrower, reasonable outside attorneys’ fees and expenses of
Lender, the cost of the environmental due diligence undertaken pursuant to
Section 4.C, Lender’s site inspection costs and fees, stamp taxes, mortgage
taxes, transfer fees, escrow, filing and recording fees and UCC filing and
recording fees (including preparation, filing and recording fees for UCC
continuation statements). Borrower shall have also paid all real and personal
property and other applicable taxes and assessments and other charges relating
to the Premises which are due and payable on or prior to the Closing Date as
well as taxes and assessments due and payable subsequent to the Closing Date but
which Title Company requires to be paid at Closing as a condition to the
issuance of the title insurance policy described in Section 4.A.

H. Lease and Subordination Agreement. Borrower and Lessee shall have executed
and delivered the Lease and the Subordination Agreement. The Lease and the
Subordination Agreement shall be in form and substance reasonably satisfactory
to Lender.

I. Management Agreement. The Management Agreement shall be in full force and
effect. Lender shall have approved the Management Agreement in its reasonable
discretion and Manager and Lessee shall have delivered to Lender such
subordination agreements, collateral assignments of management agreement and
consents to collateral assignment of management agreement as Lender may require
in its sole discretion.

J. Ground Lease. The Ground Lease shall be in full force and effect and Borrower
shall be entitled to occupy the Premises. Lender shall have approved the Ground
Lease in its sole discretion. Borrower shall have provided Lender with a
recorded copy (or executed original in recordable form) of a memorandum of
ground lease for the Premises. If any mortgages or deeds of trust (or other
similar security agreements) encumber fee simple title to the Premises, and the
mortgage was recorded after such memorandum of lease was recorded, the holders
of such instruments shall have delivered nondisturbance agreements to Borrower
and Lender in form and substance acceptable to Lender in its reasonable
discretion, or Lender has waived receipt of such in writing or accepted a
reasonable alternative to such nondisturbance.

K. Closing Documents. At or prior to the Closing Date, Lender or the Borrower
Parties, as may be appropriate, shall have executed and delivered or shall have
caused to be executed and delivered to Lender, or as Lender may otherwise
direct, the Loan Documents and such other documents, payments, instruments and
certificates, as Lender may require in form acceptable to Lender.

Upon fulfillment or waiver of all of the above conditions, Lender shall deposit
funds necessary to close this transaction with the Title Company and this
transaction shall close in accordance with the terms and conditions of this
Agreement.

 

7



--------------------------------------------------------------------------------

5. Representations and Warranties of Borrower. The representations and
warranties of Borrower contained in this Section are being made by Borrower as
of the Closing Date to induce Lender to enter into this Agreement and consummate
the transactions contemplated herein and shall survive the Closing. Borrower
represents and warrants to Lender as follows:

A. Financial Information. Borrower has delivered to Lender certain financial
statements and other information concerning the Borrower Parties in connection
with the transaction described in this Agreement (collectively, the “Financial
Information”). The Financial Information is true, correct and complete in all
material respects; there have been no amendments to the Financial Information
since the date such Financial Information was prepared or delivered to Lender.
Borrower understands that Lender is relying upon the Financial Information and
Borrower represents that such reliance is reasonable. All financial statements
included in the Financial Information were prepared in accordance with GAAP
(except as otherwise noted) and fairly present as of the date of such financial
statements the financial condition of each individual or entity to which they
pertain. No change has occurred with respect to the financial condition of any
of the Borrower Parties or the Premises as reflected in the Financial
Information, which has had, or could reasonably be expected to result in, a
Material Adverse Effect, and has not been disclosed in writing to Lender.

B. Organization and Authority. Each of the Borrower Parties (other than
individuals), as applicable, is duly organized or formed, validly existing and
in good standing under the laws of its state of incorporation or formation.
Borrower is qualified as a foreign corporation, partnership or limited liability
company, as applicable, to do business in each state where the Premises are
located, and each of the Borrower Parties is qualified as a foreign corporation,
partnership or limited liability company, as applicable, to do business in any
other jurisdiction where the failure to be qualified would reasonably be
expected to result in a Material Adverse Effect. All necessary action has been
taken to authorize the execution, delivery and performance by the Borrower
Parties of this Agreement and the other Loan Documents. The person(s) who have
executed this Agreement on behalf of Borrower are duly authorized so to do.
Borrower is not a “foreign corporation”, “foreign partnership”, “foreign trust”,
“foreign estate” or “foreign person” (as those terms are defined by the Internal
Revenue Code of 1986, as amended). Borrower’s U.S. Federal Tax Identification
number, Organization Identification number and principal place of business are
correctly set forth on the signature page of this Agreement. None of the
Borrower Parties, and, to the best of their knowledge, no individual or entity
owning directly or indirectly any interest in any of the Borrower Parties, is an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws and Regulations or is otherwise in violation of any
of the OFAC Laws and Regulations; provided, however, the representation
contained in this sentence shall not apply to any Person to the extent such
Person’s interest is in or through a U.S. Publicly-Traded Entity.

C. Enforceability of Documents. Upon execution by the Borrower Parties, this
Agreement and the other Loan Documents shall constitute the legal, valid and
binding obligations of the Borrower Parties, respectively, enforceable against
the Borrower Parties in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, liquidation,
reorganization and other laws affecting the rights of creditors generally and
general principles of equity.

D. Litigation. There are no suits, actions, proceedings or investigations
pending, or to the best of its knowledge, threatened against or involving the
Borrower Parties or the Premises before any arbitrator or Governmental
Authority, except for such suits, actions, proceedings or investigations which,
individually or in the aggregate, have not had, and would not reasonably be
expected to result in, a Material Adverse Effect.

E. Absence of Breaches or Defaults. The Borrower Parties are not, and the
authorization, execution, delivery and performance of this Agreement and the
other Loan Documents will not result, in any breach or default under any other
document, instrument or agreement to which any of the Borrower Parties is a
party or by which any of the Borrower Parties, the Premises or any of the
property of any of the Borrower Parties is subject or bound, except for such
breaches or defaults which, individually or in the aggregate, have not had, and
would not reasonably be expected to result in, a Material Adverse Effect. The
authorization, execution, delivery and performance of this Agreement and the
other Loan Documents will not violate any applicable law, statute, regulation,
rule, ordinance, code, rule or order. The Premises is not subject to any right
of first refusal, right of first offer or option to purchase or lease granted to
a third party (other than the Ground Lease, Subleases, Lease and room rentals in
the ordinary course of business).

 

8



--------------------------------------------------------------------------------

F. Utilities. Adequate public utilities are available at the Premises to permit
utilization of the Premises as a Permitted Concept and all utility connection
fees and use charges will have been paid in full prior to delinquency.

G. Zoning; Compliance With Laws. The Premises is in compliance with all
applicable zoning requirements, and the use of the Premises as a Permitted
Concept does not constitute a nonconforming use under applicable zoning
requirements. The Borrower Parties and the Premises are in compliance with all
Applicable Regulations except for such noncompliance which has not had, and
would not reasonably be expected to result in, a Material Adverse Effect.

H. Area Development; Wetlands. No condemnation or eminent domain proceedings
affecting the Premises have been commenced or, to the best of Borrower’s
knowledge, are contemplated. Neither the Premises, nor to the best of Borrower’s
knowledge, the real property bordering the Premises, are designated by any
Governmental Authority as a wetlands.

I. Licenses and Permits; Access. All required licenses and permits, both
governmental and private, to use and operate the Premises as a Permitted Concept
are in full force and effect, except for such licenses and permits the failure
of which to obtain has not had, and would not reasonably be expected to result
in, a Material Adverse Effect. Adequate rights of access to public roads and
ways are available to the Premises for unrestricted ingress and egress and
otherwise to permit utilization of the Premises for their intended purposes, and
all such public roads and ways have been completed and dedicated to public use.

J. Condition of Premises. The Premises, including the Personal Property, is in
good condition and repair and well maintained, ordinary wear and tear excepted,
fully equipped and operational, free from structural defects, safe and properly
lighted.

K. Environmental. The representations and warranties of Borrower set forth in
Section 2 of the Environmental Indemnity Agreement, together with the
corresponding definitions, are incorporated by reference into this Agreement as
if stated in full in this Agreement.

L. Title to Premises; First Priority Lien. Title to the fee or leasehold
interest in the real property comprising the Premises is vested in Borrower, as
applicable, free and clear of all liens, encumbrances, charges and security
interests of any nature whatsoever, except the Permitted Exceptions. Borrower is
owner of all Personal Property, free and clear of all liens, encumbrances,
charges and security interests of any nature whatsoever, except the Permitted
Exceptions, and no Affiliate of Borrower owns any of the Personal Property. Upon
Closing, Lender shall have a first priority lien upon and security interest in
the fee or leasehold interest in such real property pursuant to the Mortgage, as
applicable, and first priority lien upon and security interest in such Person
Property pursuant to the UCC-1 Financing Statements, subject only to the
Permitted Exceptions.

M. No Mechanics’ Liens. There are no delinquent accounts payable or mechanics’
liens in favor of any materialman, laborer, or any other person or entity in
connection with labor or materials furnished to or performed on any portion of
the Premises; and no work has been performed or is in progress nor have
materials been supplied to the Premises or agreements entered into for work to
be performed or materials to be supplied to the Premises prior to the date
hereof, which will be delinquent on or before the Closing Date.

N. Lease. Borrower has delivered to Lender a true, correct and complete copy of
the Lease. The Lease is the only lease with respect to the Premises (except the
Ground Lease, the Sublease and room rentals in the ordinary course of business),
and is in full force and effect, and constitutes the legal, valid and binding
obligation of the parties thereto, enforceable against such parties in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, liquidation, reorganization and other laws
affecting the rights of creditors generally and general principles of equity.
Except pursuant to the Loan Documents, Borrower has not assigned, transferred,
mortgaged, hypothecated or otherwise encumbered the Lease or any rights
thereunder or any interest therein, and

 

9



--------------------------------------------------------------------------------

Borrower has not received any notice that the Lessee has made any assignment,
pledge or hypothecation of all or any part of its rights or interests in the
Lease. Borrower has not received any notice of default from the Lessee which has
not been cured or given any notice of default to the Lessee which has not been
cured. No event has occurred and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute a default by the Lessee or
Borrower under the Lease.

O. Ground Lease. Borrower has delivered to Lender a true, correct and complete
copy of the Ground Lease. The Ground Lease is the only lease or agreement
between the Ground Lessor and Borrower with respect to the Premises. The Ground
Lease is in full force and effect and constitutes the legal, valid and binding
obligations of Borrower and the Ground Lessor, enforceable against Borrower and
the Ground Lessor in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, liquidation, reorganization
and other laws affecting the rights of creditors generally and general
principles of equity. None of the Borrower Parties has assigned, transferred,
mortgaged, hypothecated or otherwise encumbered the Ground Lease or any rights
thereunder or any interest therein (except in favor of Lender), and none of the
Borrower Parties has received any notice that the Ground Lessor has made any
assignment, pledge or hypothecation of all or any part of its rights or interest
in the Ground Lease, except as set forth in the title commitments set forth in
Section 4.A above. No notice of default from the Ground Lessor has been received
under the Ground Lease that has not been cured and no notice of default to the
Ground Lessor has been given under the Ground Lease that has not been cured. No
event has occurred and no condition exists which, with the giving of notice or
the lapse of time or both, would constitute a default under the Ground Lease.
The Ground Lease has a term (including renewal options) that will expire after
the fifth anniversary of the scheduled maturity date of the Note.

P. Money Laundering. Borrower is in full compliance with all Applicable
Regulations relating to or attempting to eliminate, prevent, or detect money
laundering, drug trafficking, terrorist acts and activities, and acts of war
(collectively, the “Anti-Money Laundering and Anti-Terrorism Laws”). Neither
Borrower nor any other Borrower Party is (a) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation; or (b) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling
legislation, or any other similar Executive Orders. All businesses in which
Borrower and the other Borrower Parties are engaged are and will continue to be
legitimate businesses, and all funds of Borrower and the other Borrower Parties
have been and will continue to be derived from legitimate sources.

Q. Management Agreement. Borrower has delivered to Lender a true, correct and
complete copy of the Management Agreement. The Management Agreement is in full
force and effect and constitutes the legal, valid and binding obligations of the
parties to the Management Agreement, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, liquidation, reorganization and other laws affecting the rights of
creditors generally and general principles of equity. Except pursuant to the
Loan Documents, Borrower has not assigned, transferred, mortgaged, hypothecated
or otherwise encumbered the Management Agreement or any rights thereunder or any
interest therein, and Borrower has not received any notice that Manager has made
any assignment, pledge or hypothecation of all or any part of its rights or
interest in the Management Agreement. No notice of default from Manager has been
received under the Management Agreement that has not been cured and no notice of
default to Manager has been given under the Management Agreement which has not
been cured. No event has occurred and no condition exists which, with the giving
of notice or the lapse of time or both, would constitute a default under the
Management Agreement.

6. Covenants. Borrower covenants to Lender from and after the Closing Date and
until all of the Obligations are satisfied in full, as follows:

A. Payment of the Note. Borrower shall punctually pay, or cause to be paid, the
principal, interest and all other sums to become due in respect of the Note and
the other Loan Documents in

 

10



--------------------------------------------------------------------------------

accordance with the Note and the other Loan Documents. Borrower shall authorize
Lender to establish arrangements whereby all scheduled payments made in respect
of the Obligations are transferred by Automated Clearing House Debit initiated
by Lender directly from an account at a U.S. bank in the name of Borrower to
such account as Lender may designate or as Lender may otherwise designate.

B. Title. Borrower shall maintain good and marketable title to the fee or
leasehold interest in the real property comprising the Premises, as applicable,
and title to the Personal Property and the remainder of the Premises, free and
clear of all liens, encumbrances, charges and other exceptions to title, except
the Permitted Exceptions. Lender shall have valid first liens upon and security
interests in the fee or leasehold interest in such real property pursuant to the
Mortgage, as applicable, and valid first liens upon and security interests in
such Personal Property pursuant to the UCC-1 Financing Statements, subject only
to the Permitted Exceptions.

C. Organization and Status of Borrower; Preservation of Existence. Each of the
Borrower Parties (other than individuals), as applicable, shall be validly
existing and in good standing under the laws of its state of incorporation or
formation. Borrower shall be qualified as a foreign corporation, partnership or
limited liability company to do business in each state where the Premises is
located, and each of the Borrower Parties shall be qualified as a foreign
corporation, partnership or limited liability company in any other jurisdiction
where the failure to be qualified would reasonably be expected to result in a
Material Adverse Effect. Borrower shall preserve its current form of
organization and shall not change its legal name, its state of formation, nor,
in one transaction or a series of related transactions, merge with or into, or
consolidate with, any other entity without providing, in each case, Lender with
30 days’ prior written notice and obtaining Lender’s prior written consent (to
the extent such consent is required under Section 7 of this Agreement).

D. Licenses and Permits. All required licenses and permits, both governmental
and private, to use and operate the Premises as a Permitted Concept shall be
maintained in full force and effect.

E. Compliance With Laws Generally. The use and occupation of the Premises, and
the condition thereof, including, without limitation, any Restoration, shall
comply with all Applicable Regulations now or hereafter in effect, including,
without limitation, the OFAC Laws and Regulations and Anti-Money Laundering
Laws. In addition, the Borrower Parties shall comply with all Applicable
Regulations now or hereafter in effect. Without limiting the generality of the
other provisions of this Section, Borrower shall materially comply with the ADA,
and all regulations promulgated thereunder, as it affects the Premises.

F. Compliance With Environmental Provisions. The covenants, obligations and
agreements of Borrower set forth in Sections 3 through 7 of the Environmental
Indemnity Agreement, together with the corresponding definitions, are
incorporated by reference into this Agreement as if stated in full in this
Agreement.

G. Financial Statements. Within 45 days after the end of each fiscal quarter and
within 120 days after the end of each fiscal year of Borrower, Borrower shall
deliver to Lender (1) complete financial statements of the Borrower Parties
including a balance sheet, profit and loss statement (for the individual sites
as well as the consolidated statement for Borrower), statement of cash flows and
all other related schedules for the fiscal period then ended; (2) income
statements for the business at the Premises; (3) standard hotel data of rooms
rented and rooms available, as well as gross revenue breakdown of room revenue
from other revenue, so that occupancy ADR and RevPar Statistics can be
calculated; and (4) such other financial information as Lender may reasonably
request in order to establish compliance with the financial covenants in the
Loan Documents, including, without limitation, Section 6.J of this Agreement.
All such financial statements shall be prepared in accordance with GAAP, or as
otherwise allowed by Lender from period to period, and shall be certified to be
accurate and complete in all material respects by Borrower (or the Treasurer or
other appropriate officer of Borrower). In the event the property and business
at the Premises is ordinarily consolidated with other business for financial
statement purposes, such financial statements shall be prepared on a
consolidated basis and Borrower shall show separately the sales, profits and
losses, assets and liabilities pertaining to the Premises with the basis for
allocation of overhead of other charges being clearly set forth. The financial
statements delivered to

 

11



--------------------------------------------------------------------------------

Lender need not be audited, but Borrower shall deliver to Lender copies of any
audited financial statements of Borrower which may be prepared, as soon as they
are available. Borrower shall also cause to be delivered to Lender copies of any
financial statements required to be delivered to Borrower by any tenants of the
Premises.

H. Lost Note. Borrower shall, if the Note is mutilated, destroyed, lost or
stolen (a “Lost Note”), promptly deliver to Lender, upon receipt from Lender of
an affidavit and indemnity in a form reasonably acceptable to Lender and
Borrower stipulating that the Note has been mutilated, destroyed, lost or
stolen, in substitution therefor, a new promissory note containing the same
terms and conditions as the Lost Note with a notation thereon of the unpaid
principal and accrued and unpaid interest. Borrower shall provide
fifteen (15) days’ prior notice to Lender before making any payments to third
parties in connection with the Lost Note.

I. Inspections. Borrower shall, during normal business hours (or at any time in
the event of an emergency), (1) provide Lender and Lender’s officers, employees,
agents, advisors, attorneys, accountants, architects, and engineers with access
to the Premises, all drawings, plans, and specifications for the Premises in
possession of any of the Borrower Parties, all engineering reports relating to
the Premises in the possession of any of the Borrower Parties, the files,
correspondence and documents relating to the Premises, and the financial books
and records, including lists of delinquencies, relating to the ownership,
operation, and maintenance of the Premises (including, without limitation, any
of the foregoing information stored in any computer files), (2) allow such
persons to make such inspections, tests, copies, and verifications as Lender
considers necessary, and (3) if Borrower is in breach of the Fixed Charge
Coverage Ratio requirement set forth in the following subsection J, pay expenses
reasonably incurred by Lender from time to time in conducting such inspections,
tests, copies and verifications upon demand (such amounts to bear interest at
the Default Rate if not paid upon demand until paid).

J. Fixed Charge Coverage Ratio. Borrower shall maintain a Fixed Charge Coverage
Ratio that equals or exceeds 1.30 before dividend payouts measured on an
aggregate of all twenty-seven Lender financed sites, as determined as of the
last day of each fiscal year of Borrower. For purposes of this Section, the term
“Fixed Charge Coverage Ratio” shall mean with respect to the twelve month period
of time immediately preceding the date of determination, the ratio calculated
for such period of time, each as determined in accordance with GAAP and
calculated according to the Uniform System of Accounts for Hotels, of (a) the
sum of net income, interest expense, income taxes, depreciation, amortization,
management fees, replacement reserves, and operating lease expense with respect
to the Premises, minus 4% of total room revenues with respect to the Premises as
an assumed reserve for replacement (or actual reserve for replacement if
greater) and 4% of total room revenues with respect to the Premises as an
assumed management fee (or actual management fee if greater), plus or minus
other non-cash adjustments or non-recurring items with respect to the Premises
(as allowed by Lender), plus or minus changes in officers or shareholders loans
and dividends or distributions with respect to the Premises not otherwise
expensed on the Borrower’s income statement, to (b) the sum of operating lease
expense with respect to the Premises, principal payments under the Note, current
portion of all capital leases with respect to the Premises, and interest expense
under the Note (excluding non-cash interest expense and amortization of non-cash
financing expenses). Attached hereto as Exhibit B is the computation of the
Fixed Charge Coverage Ratio as of December 31, 2006 agreed upon by Borrower and
Lender.

K. Affiliate Transactions. Unless otherwise approved by Lender, all transactions
between Borrower and any of its Affiliates shall be on terms substantially as
advantageous to Borrower as those which could be obtained by Borrower in a
comparable arm’s length transaction with a non-Affiliate of Borrower.

L. Compliance Certificates. Within 60 days after the end of each fiscal year of
Borrower, Borrower shall deliver a compliance certificate to Lender in a form to
be provided by Lender in order to establish that Borrower is in compliance in
all material respects with all of its obligations, duties and covenants under
the Loan Documents.

 

12



--------------------------------------------------------------------------------

M. OFAC Laws and Regulations. Borrower will comply and will use its best efforts
to cause each other Borrower Party to comply with the Anti-Money Laundering and
Anti-Terrorism Laws, including ensuring that neither Borrower nor any other
Borrower Party is or shall be (a) listed on the Specially Designated Nationals
and Blocked Person List maintained by OFAC or any other similar lists maintained
by OFAC pursuant to any authorizing statute, Executive Order or regulation or
(b) a person designated under Section 1(b), (c) or (d) of Executive Order
No. 13224 (September 23, 2001), any related enabling legislation or any other
similar Executive Orders.

N. Management Agreement. The Management Agreement shall be maintained in full
force and effect with regard to the Premises. No event shall occur nor shall any
condition exist which, with the giving of notice or the lapse of time or both,
would constitute a breach or default under the Management Agreement. Borrower
shall give prompt notice to Lender of any claim of default by or to the Manager
under the Management Agreement and shall provide Lender with a copy of any such
default notice given or received by the Manager under the Management Agreement
and any information submitted or referenced in support of such claim of default.
Borrower shall also give prompt notice to Lender of the expiration or
termination of the Management Agreement. Lender acknowledges that the Manager
and the related Management Agreement are expected to change within the next two
years and consents to such change, subject to Borrower providing a replacement
Manager and Management Agreement as defined herein.

7. Prohibition on Change of Control and Pledge. A. Without limiting the terms
and conditions of Section 3.09 of the Mortgage, Borrower agrees that, from and
after the Closing Date and until all of the Obligations are satisfied in full,
without the prior written consent of Lender: (1) no Change of Control shall
occur; and (2) no interest in any of the Borrower Parties shall be pledged,
encumbered, hypothecated or assigned as collateral for any obligation of any of
the Borrower Parties (each, a “Pledge”). Notwithstanding the foregoing,
individual stockholders or limited partners of the Borrower Parties may pledge
their interests in the Borrower Parties so long as such pledge does not, or
could not potentially, result in a Change of Control or a change in ownership of
a majority interest in the Borrower Parties.

B. Lender’s consent to a Change of Control or Pledge shall be subject to the
satisfaction of such conditions as Lender shall determine in its sole
discretion, including, without limitation, (1) the execution and delivery of
such modifications to the terms of the Loan Documents as Lender shall request,
(2) the proposed Change of Control or Pledge having been approved by each of the
rating agencies which have issued ratings in connection with any Securitization
of the Loan as well as any other rating agency selected by Lender, and (3) the
proposed transferee having agreed to comply with all of the terms and conditions
of the Loan Documents (including any modifications requested by Lender pursuant
to clause (1) above). In addition, any such consent shall be conditioned upon
payment by Borrower to Lender of (a) a fee equal to one percent (1%) of the then
outstanding principal balance of the Note and (b) all out-of-pocket costs and
expenses incurred by Lender in connection with such consent, including, without
limitation, reasonable attorneys’ fees. Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Obligations immediately due and
payable upon a Change of Control or Pledge in violation of this Section. The
provisions of this Section shall apply to every Change of Control or Pledge
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Change of Control or Pledge.

8. Transaction Characterization. A. It is the intent of the parties hereto that
this Agreement and the other Loan Documents are a contract to extend a financial
accommodation (as such term is used in the Code) for the benefit of Borrower and
that the Loan Documents evidence one unitary, unseverable transaction pertaining
to the Premises.

B. It is the intent of the parties hereto that the business relationship created
by the Loan Documents is solely that of creditor and debtor and has been entered
into by both parties in reliance upon the economic and legal bargains contained
in the Loan Documents. None of the agreements contained in the Loan Documents is
intended, nor shall the same be deemed or construed, to create a partnership
(either de jure or de facto) between Borrower and Lender, to make them joint
venturers, to make Borrower an agent, legal representative, partner, subsidiary
or employee of Lender, nor to make Lender in any way responsible for the debts,
obligations or losses of Borrower.

 

13



--------------------------------------------------------------------------------

9. Default and Remedies. A. Each of the following shall be deemed an event of
default by Borrower (each, an “Event of Default”):

(1) If any representation or warranty of any of the Borrower Parties set forth
in any of the Loan Documents is false in any material respect when made, or if
any of the Borrower Parties renders any statement or account which is false in
any material respect.

(2) If any principal, interest or other monetary sum due under the Note, the
Mortgage or any other Loan Document is not paid within five days after the date
when due; provided, however, notwithstanding the occurrence of such an Event of
Default, Lender shall not be entitled to exercise its rights and remedies set
forth below unless and until Lender shall have given Borrower notice thereof and
a period of five days from the delivery of such notice shall have elapsed
without such Event of Default being cured.

(3) If Borrower fails to observe or perform any of the other covenants,
conditions, or obligations of this Agreement (except with respect to a breach of
the Fixed Charge Coverage Ratio, which breach is addressed in sub item (7)
below); provided, however, if any such failure does not involve the payment of
any monetary sum, is not willful or intentional, does not place any rights or
interest in collateral of Lender in immediate jeopardy, and is within the
reasonable power of Borrower to promptly cure after receipt of notice thereof,
all as determined by Lender in its reasonable discretion, then such failure
shall not constitute an Event of Default hereunder, unless otherwise expressly
provided herein, unless and until Lender shall have given Borrower notice
thereof and a period of 30 days shall have elapsed, during which period Borrower
may correct or cure such failure, upon failure of which an Event of Default
shall be deemed to have occurred hereunder without further notice or demand of
any kind being required. If such failure cannot reasonably be cured within such
30-day period, as determined by Lender in its reasonable discretion, and
Borrower is diligently pursuing a cure of such failure, then Borrower shall have
a reasonable period to cure such failure beyond such 30-day period, which shall
not exceed 90 days after receiving notice of the failure from Lender. If
Borrower shall fail to correct or cure such failure within such 90-day period,
an Event of Default shall be deemed to have occurred hereunder without further
notice or demand of any kind being required.

(4) If any of the Borrower Parties becomes insolvent within the meaning of the
Code, files or notifies Lender that it intends to file a petition under the
Code, initiates a proceeding under any similar law or statute relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts
(collectively, an “Action”), becomes the subject of either a petition under the
Code or an Action, or is not generally paying its debts as the same become due.

(5) If there is an “Event of Default” or a breach or default, after the passage
of all applicable notice and cure or grace periods, under the Lease, any of the
Other Agreements, or any other Loan Document.

(6) If a final, nonappealable judgment is rendered by a court against any of the
Borrower Parties which (a) has a Material Adverse Effect on the operation of the
Premises as a Permitted Concept, or (b) is in an amount greater than $100,000.00
and not covered by insurance, and, in either case, is not discharged or
provision made for such discharge within 60 days from the date of entry of such
judgment.

(7) If there is a breach of the Fixed Charge Coverage Ratio requirement and
Lender shall have given Borrower notice thereof and Borrower shall have failed
within a period of 30 days from the delivery of such notice to (a) pay to Lender
the FCCR Amount (without premium or penalty), (b) prepay the Note in whole but
not in part (without premium or penalty) or (c) notify Lender of Borrower’s
election to substitute a Substitute Premises for the Premises in accordance with
the terms of Section 11 (the failure of Borrower to complete such substitution
within 60 days after Lender shall have given the notice discussed above shall be
deemed to be an Event of Default without further notice or demand of any kind
being

 

14



--------------------------------------------------------------------------------

required). For purposes of the preceding sentence, “FCCR Amount” means that sum
of money which, when subtracted from the outstanding principal amount of the
Note, and assuming the resulting principal balance is reamortized in equal
monthly payments over the remaining term of the Note at the rate of interest set
forth therein, will result in an adjusted Fixed Charge Coverage Ratio for the
Premises of at least 1.3:1 prior to dividend payouts, measured on an aggregate
of all twenty-seven Lender financed sites, based on the prior year’s operations.
Promptly after Borrower’s payment of the FCCR Amount, Borrower and Lender shall
execute an amendment to the Note in form and substance reasonably acceptable to
Lender reducing the principal amount payable to Lender under the Note and
reamortizing the principal amount of the Note in equal monthly payments over the
then remaining term of the Note at the rate of interest set forth therein.

(8) If there is a breach or default, after the passage of any applicable notice
and grace period, under the Ground Lease, and such breach or default is
continuing, or if the Ground Lease terminates or expires prior to the scheduled
maturity date of the Note.

(9) If there is a breach or default, after the passage of all applicable notice
and cure or grace periods, under the Management Agreement, or if the Management
Agreement terminates or expires prior to the payment in full of the Note in
accordance with its terms and a substitute agreement for the terminated or
expired agreement is not entered into with Manager prior to such expiration or
termination, which substitute agreement shall be in form and substance
reasonably satisfactory to Lender and shall expire after the scheduled maturity
date of the Note.

B. Upon the occurrence and during the continuance of an Event of Default,
subject to the limitations set forth in subsection A, Lender may declare all or
any part of the obligations of Borrower under the Note, this Agreement and any
other Loan Document to be due and payable, and the same shall thereupon become
due and payable without any presentment, demand, protest or notice of any kind
except as otherwise expressly provided herein, and Borrower hereby waives notice
of intent to accelerate the obligations secured by the Mortgage and notice of
acceleration. Thereafter, Lender may exercise, at its option, concurrently,
successively or in any combination, all remedies available at law or in equity,
including without limitation any one or more of the remedies available under the
Note, the Mortgage or any other Loan Document. Neither the acceptance of this
Agreement nor its enforcement shall prejudice or in any manner affect Lender’s
right to realize upon or enforce any other security now or hereafter held by
Lender, it being agreed that Lender shall be entitled to enforce this Agreement
and any other security now or hereafter held by Lender in such order and manner
as it may in its absolute discretion determine. No remedy herein conferred upon
or reserved to Lender is intended to be exclusive of any other remedy given
hereunder or now or hereafter existing at law or in equity or by statute. Every
power or remedy given by any of the Loan Documents to Lender, or to which Lender
may be otherwise entitled, may be exercised, concurrently or independently, from
time to time and as often as may be deemed expedient by Lender.

10. Indemnity; Release. A. Initially capitalized terms in this Section that are
not otherwise defined in this Agreement shall have the meanings set forth in the
Environmental Indemnity Agreement. Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless each of the Indemnified
Parties for, from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, reasonable
attorneys’ fees, court costs and other costs of defense) (collectively,
“Losses”) (excluding Losses suffered by an Indemnified Party directly arising
out of such Indemnified Party’s gross negligence or willful misconduct;
provided, however, that the term “gross negligence” shall not include gross
negligence imputed as a matter of law to any of the Indemnified Parties solely
by reason of Borrower’s interest in the Premises or Borrower’s failure to act in
respect of matters which are or were the obligation of Borrower under the Loan
Documents), and costs of Remediation (whether or not performed voluntarily),
engineers’ fees, environmental consultants’ fees, and costs of investigation
(including but not limited to sampling, testing, and analysis of soil, water,
air, building materials and other materials and substances whether solid, liquid
or gas) imposed upon or incurred by or asserted against any Indemnified Parties,
and directly or indirectly

 

15



--------------------------------------------------------------------------------

arising out of or in any way relating to any one or more of the following:
(1) any presence of any Hazardous Materials in, on, above, or under the
Premises; (2) any past, present or Threatened Release in, on, above, under or
from the Premises; (3) any activity by Borrower, any person or entity affiliated
with Borrower or any tenant or other user of the Premises in connection with any
actual, proposed or threatened use, treatment, storage, holding, existence,
disposition or other Release, generation, production, manufacturing, processing,
refining, control, management, abatement, removal, handling, transfer or
transportation to or from the Premises of any Hazardous Materials at any time
located in, under, on or above the Premises; (4) any activity by Borrower, any
person or entity affiliated with Borrower or any tenant or other user of the
Premises in connection with any actual or proposed Remediation of any Hazardous
Materials at any time located in, under, on or above the Premises, whether or
not such Remediation is voluntary or pursuant to court or administrative order,
including but not limited to any removal, remedial or corrective action; (5) any
past, present or threatened non-compliance or violations of any Environmental
Laws (or permits issued pursuant to any Environmental Law) in connection with
the Premises or operations thereon, including but not limited to any failure by
Borrower, any person or entity affiliated with Borrower or any tenant or other
user of the Premises to comply with any order of any Governmental Authority in
connection with any Environmental Laws; (6) the imposition, recording or filing
or the threatened imposition, recording or filing of any Environmental Lien
encumbering the Premises; (7) any administrative processes or proceedings or
judicial proceedings in any way connected with any matter addressed in this
Agreement; (8) any past, present or threatened injury to, destruction of or loss
of natural resources in any way connected with the Premises, including but not
limited to costs to investigate and assess such injury, destruction or loss;
(9) any acts of Borrower, any person or entity affiliated with Borrower or any
tenant or other user of the Premises in arranging for disposal or treatment, or
arranging with a transporter for transport for disposal or treatment, of
Hazardous Materials owned or possessed by Borrower, any person or entity
affiliated with Borrower or any tenant or other user, at any facility or
incineration vessel owned or operated by another person or entity and containing
such or similar Hazardous Materials; (10) any acts of Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises, in
accepting any Hazardous Materials for transport to disposal or treatment
facilities, incineration vessels or sites selected by Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises,
from which there is a Release, or a Threatened Release of any Hazardous
Materials which causes the incurrence of costs for Remediation; (11) any
personal injury, wrongful death, or property damage arising under any statutory
or common law or tort law theory, including but not limited to damages assessed
for the maintenance of a private or public nuisance or for the conducting of an
abnormally dangerous activity on or near the Premises; (12) any disclosures of
information, financial or otherwise, (x) made by Lender or Lender’s employees,
officers, agents and designees to any third party as contemplated by
Section 11.R of this Agreement, or (y) obtained from any credit reporting agency
with respect to Borrower, any guarantor of the Loan, any of the other Borrower
Parties or any operator or lessee of the Premises; or (13) any misrepresentation
or inaccuracy in any representation or warranty or material breach or failure to
perform any covenants or other obligations pursuant to this Agreement.

B. Borrower fully and completely releases, waives and covenants not to assert
any claims, liabilities, actions, defenses, challenges, contests or other
opposition against Lender, however characterized, known or unknown, foreseen or
unforeseen, now existing or arising in the future, relating to any Hazardous
Materials, Releases or Remediation on, at or affecting the Premises.

11. Substitution/Release. (a) Borrower shall have the right to obtain a release
of all liens granted in favor of Lender with respect to the Premises by
substituting a Substitute Premises for the Premises, subject to fulfillment of
the following conditions:

(1) Borrower shall provide Lender with thirty (30) days notice of its intention
to substitute a Substitute Premises and the closing of the substitution shall
take place within 60 days following the giving of such notice.

(2) Borrower must provide for the substitution of a Substitute Premises, and the
proposed Substitute Premises must: (a) be a Permitted Concept, in good condition
and repair, ordinary wear and tear excepted; (b) have for the twelve month
period preceding the date of the closing of such substitution

 

16



--------------------------------------------------------------------------------

a Fixed Charge Coverage Ratio (with the definitions of Section 6.J being deemed
to be modified if necessary and as applicable to provide for a calculation of
the Fixed Charge Coverage Ratio for the Premises on an individual basis rather
than on an aggregate basis with other properties) at least equal to the Fixed
Charge Coverage Ratio for the Premises being replaced and the substitution must
cure the breach of the Fixed Charge Coverage Ratio requirement, to the extent
that there is one; (c) be owned in fee simple by Borrower; (d) Borrower’s right,
title and interest in and to the proposed Substitute Premises shall be free and
clear of all liens, restrictions, easements and encumbrances, except such
matters as are acceptable to Lender (the “Substitute Premises Permitted
Exceptions”); (e) have a fair market value no less than the greater of the then
fair market value of the Premises or the fair market value of the Premises as of
the Closing, all as reasonably determined by Lender’s in-house inspectors and
underwriters.

(3) Lender shall have inspected and approved the Substitute Premises utilizing
such site inspection and underwriting approval criteria that would be used by a
prudent institutional mortgage loan lender. Borrower shall have paid all costs
and expenses resulting from such proposed substitution, including, without
limitation, the cost of title insurance premiums and all endorsements required
by Lender, survey charges, UCC and litigation search charges, the attorneys’
fees of Borrower, reasonable attorneys’ fees and expenses of Lender, the cost of
the environmental due diligence undertaken pursuant to subsection (6) below,
including, without limitation, Lender’s site inspection costs and fees, stamp
taxes, mortgage taxes, transfer fees, escrow, filing and recording fees and UCC
filing and recording fees (including preparation, filing and recording fees for
UCC continuation statements).

(4) Lender shall have received a preliminary title report and irrevocable
commitment to insure title in the amount of the then outstanding principal
balance of the Loan relating to the particular property by means of a
mortgagee’s ALTA extended coverage policy of title insurance (or its equivalent,
in the event such form is not issued in the jurisdiction where the proposed
Substitute Premises is located) for the proposed Substitute Premises issued by
Title Company showing Borrower vested with good and marketable title in the real
property comprising the Substitute Premises and committing to insure Lender’s
first priority lien upon and security interest in the proposed Substitute
Premises, subject only to the Substitute Premises Permitted Exceptions and
containing endorsements substantially comparable to those required by Lender at
the Closing.

(5) Lender shall have received a current ALTA survey of such proposed Substitute
Premises or its equivalent, the form of which shall be comparable to those
received by Lender at the Closing and sufficient to cause the standard survey
exceptions set forth in the title policy referred to in the preceding subsection
to be deleted, and disclosing no matters other than the Substitute Premises
Permitted Exceptions.

(6) Lender shall have completed such environmental due diligence of the proposed
Substitute Premises as it deems necessary or advisable in its sole discretion,
and Lender shall have approved the environmental condition of the Substitute
Premises based on such environmental due diligence as Lender deems necessary or
advisable in its sole discretion; provided, however, from and after such time as
the Loan is included in a Securitization, this sub item (6) shall be modified to
read as follows: Lender shall have completed such environmental due diligence of
the proposed Substitute Premises as a prudent institutional mortgage loan lender
would deem necessary or advisable, and Lender shall have approved the
environmental due diligence as a prudent institutional mortgage loan lender
would deem necessary or advisable.

(7) Borrower shall deliver, or cause to be delivered, such legal opinions as
Lender may reasonably require with respect to the proposed substitution, all in
a form and substance which would be satisfactory to a prudent institutional
mortgage loan lender and its counsel. If the Loan is part of a Securitization,
such opinions shall include, without limitation, an opinion of counsel to the
rating agencies which have issued ratings in connection with such Securitization
that the substitution does not constitute a “significant modification” of such
Loan under Section 1001 of the Internal Revenue Code or otherwise cause a tax to
be imposed on a “prohibited transaction” by any REMIC Trust.

(8) no Event of Default shall have occurred and be continuing under any of the
Loan Documents.

 

17



--------------------------------------------------------------------------------

(9) The Borrower Parties shall have executed such documents as are comparable to
the security documents executed and delivered at Closing, as applicable (but
with such revisions as may be reasonably required by Lender to address matters
unique to the Substitute Premises) or amendments to such documents, including,
without limitation, a Mortgage and UCC-1 Financing Statements (the “Substitute
Documents”), to provide Lender with a first priority lien on the proposed
Substitute Premises, subject only to the Substitute Premises Permitted
Exceptions, and all other rights, remedies and benefits with respect to the
proposed Substitute Premises which Lender holds in the Premises to be replaced,
all of which documents shall be in a form and substance which would be
satisfactory to a prudent institutional mortgage loan lender.

(10) the representations and warranties set forth in the Substitute Documents
and Section 5 of this Agreement applicable to the proposed Substitute Premises
shall be true and correct in all material respects as of the date of
substitution, and Borrower shall have delivered to Lender an officer’s
certificate to that effect.

(11) Borrower shall have delivered to Lender certificates of insurance and
insurance policies showing that all insurance required by the Substitute
Documents is in full force and effect.

Upon satisfaction of the foregoing conditions with respect to the release of the
Premises: (a) the proposed Substitute Premises shall be deemed substituted for
the Premises; (b) the Loan Amount for the Substitute Premises shall be the same
as for the Premises; (c) the Substitute Premises shall be referred to herein as
a “Premises” and included within the definition of “Premises” and shall secure
the same Obligations as were secured by the Premises; (d) the Substitute
Documents shall be dated as of the date of the substitution; and (e) Lender will
release, or cause to be released, the lien of the Mortgage, UCC-1 Financing
Statements and any other Loan Documents encumbering the replaced Premises.

(b) Notwithstanding the provisions in any mortgage or deed of trust securing
obligations under any Other Agreement which permit the release of a hotel real
property site (“Release Site”) from the lien of such mortgage or deed of trust,
no such release shall be effective unless at the time of such proposed release
(i) no Event of Default has occurred or is continuing under the Loan Documents
with Lender or any of its Affiliates, (ii) the Fixed Charge Coverage Ratio (as
defined in the Loan Documents) on all remaining properties securing the
Obligations exceeds 1.3:1 on an aggregate and individual basis, (iii) the
Release Site is being sold by the Borrower in an arms-length transaction,
(iv) proceeds from the sale of the Release Site are being used to repay in full
the Obligations assigned to the Release Site, and such payment shall be subject
to any applicable prepayment premiums or penalties, (v) Borrower gives at least
30-days prior notice to Lender, (vi) a minimum of twenty-one (21) hotel real
property sites remain in the portfolio (in other words, continue to secure the
Obligations), (vii) more than nine (9) months have passed since the date of this
Mortgage, and (viii) the remaining unexpired term of the Loan exceeds six
(6) months. With respect only to the hotel property on Pine Street in Atlanta,
Georgia, if such property shall be the Release Site clauses (i), (iv) and (v) of
the forgoing conditions shall be the only conditions applicable to the release
of such property.

12. Miscellaneous Provisions.

A. Notices. All notices, consents, approvals or other instruments required or
permitted to be given by either party pursuant to this Agreement or any of the
other Loan Documents shall be in writing and given by (i) hand delivery,
(ii) facsimile, (iii) express overnight delivery service or (iv) certified or
registered mail, return receipt requested, and shall be deemed to have been
delivered upon (a) receipt, if hand delivered, (b) transmission, if delivered by
facsimile, (c) the next Business Day, if delivered by express overnight delivery
service, or (d) the third Business Day following the day of deposit of such
notice with the United States Postal Service, if sent by certified or registered
mail, return receipt requested. Notices shall be provided to the parties and
addresses (or facsimile numbers, as applicable) specified below. If to Borrower:
Supertel Limited Partnership, 309 North 5th Street, PO Box 1448, Norfolk,
Nebraska 68701, Attention: Donavon Heimes, Telephone: (402) 371-2520, Telecopy:
(402) 371-4229; and if to Lender: General Electric Capital Corporation, 8377
East Hartford Drive, Suite 200, Scottsdale, AZ 85255, Attention: Collateral
Management, Telephone: 480-585-4500, Telecopy: 480-585-2225.

 

18



--------------------------------------------------------------------------------

B. Real Estate Commission. Lender and Borrower represent and warrant to each
other that they have dealt with no real estate or mortgage broker, agent, finder
or other intermediary in connection with the transactions contemplated by this
Agreement or the other Loan Documents. Lender and Borrower shall indemnify and
hold each other harmless from and against any costs, claims or expenses,
including attorneys’ fees, arising out of the breach of their respective
representations and warranties contained within this Section.

C. Waiver and Amendment; Document Review. (1) No provisions of this Agreement or
the other Loan Documents shall be deemed waived or amended except by a written
instrument unambiguously setting forth the matter waived or amended and signed
by the party against which enforcement of such waiver or amendment is sought.
Waiver of any matter shall not be deemed a waiver of the same or any other
matter on any future occasion.

(2) In the event Borrower makes any request upon Lender requiring Lender or
Lender’s attorneys to review or prepare (or cause to be reviewed or prepared)
any documents, plans, specifications or other submissions in connection with or
arising out of this Agreement or any of the other Loan Documents, then Borrower
shall (a) reimburse Lender promptly upon Lender’s demand for all out-of-pocket
costs and expenses incurred by Lender in connection with such review or
preparation, including, without limitation, reasonable outside attorneys’ fees,
and (b) pay Lender a reasonable processing and review fee.

D. Captions. Captions are used throughout this Agreement and the other Loan
Documents for convenience of reference only and shall not be considered in any
manner in the construction or interpretation hereof.

E. Lender’s Liability. Notwithstanding anything to the contrary provided in this
Agreement or the other Loan Documents, it is specifically understood and agreed,
such agreement being a primary consideration for the execution of this Agreement
and the other Loan Documents by Lender, that (1) there shall be absolutely no
personal liability on the part of any shareholder, director, officer or employee
of Lender, with respect to any of the terms, covenants and conditions of this
Agreement or the other Loan Documents, (2) Borrower waives all claims, demands
and causes of action against Lender’s officers, directors, employees and agents
in the event of any breach by Lender of any of the terms, covenants and
conditions of this Agreement or the other Loan Documents to be performed by
Lender and (3) Borrower shall look solely to the assets of Lender for the
satisfaction of each and every remedy of Borrower in the event of any breach by
Lender of any of the terms, covenants and conditions of this Agreement or the
other Loan Documents to be performed by Lender, such exculpation of liability to
be absolute and without any exception whatsoever.

F. Severability. The provisions of this Agreement and the other Loan Documents
shall be deemed severable. If any part of this Agreement or the other Loan
Documents shall be held invalid, illegal or unenforceable, the remainder shall
remain in full force and effect, and such invalid, illegal or unenforceable
provision shall be reformed by such court so as to give maximum legal effect to
the intention of the parties as expressed therein.

G. Construction Generally. This Agreement and the other Loan Documents have been
entered into by parties who are experienced in sophisticated and complex matters
similar to the transaction contemplated by this Agreement and the other Loan
Documents and are entered into by both parties in reliance upon the economic and
legal bargains contained therein and shall be interpreted and construed in a
fair and impartial manner without regard to such factors as the party which
prepared the instrument, the relative bargaining powers of the parties or the
domicile of any party. Borrower and Lender were each represented by legal
counsel competent in advising them of their obligations and liabilities
hereunder.

 

19



--------------------------------------------------------------------------------

H. Further Assurances. Borrower will, at its sole cost and expense, do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, documents, conveyances, notes, mortgages, deeds
of trust, assignments, security agreements, financing statements and assurances
as Lender shall from time to time reasonably require or deem advisable to carry
into effect the purposes of this Agreement and the other Loan Documents, to
perfect any lien or security interest granted in any of the Loan Documents and
for the better assuring and confirming of all of Lender’s rights, powers and
remedies under the Loan Documents.

I. Attorneys’ Fees. In the event of any judicial or other adversarial proceeding
between the parties concerning this Agreement or the other Loan Documents, the
prevailing party shall be entitled to recover its attorneys’ fees and other
costs in addition to any other relief to which it may be entitled.

J. Entire Agreement. This Agreement and the other Loan Documents, together with
any other certificates, instruments or agreements to be delivered in connection
therewith, constitute the entire agreement between the parties with respect to
the subject matter hereof, and there are no other representations, warranties or
agreements, written or oral, between Borrower and Lender with respect to the
subject matter of this Agreement and the other Loan Documents. Notwithstanding
anything in this Agreement and the other Loan Documents to the contrary, with
respect to the Premises, upon the execution and delivery of this Agreement by
Borrower and Lender, any bid proposals or loan commitments with respect to the
transactions contemplated by this Agreement shall be deemed null and void and of
no further force and effect and the terms and conditions of this Agreement shall
control notwithstanding that such terms and conditions may be inconsistent with
or vary from those set forth in such bid proposals or loan commitments.

K. Forum Selection; Jurisdiction; Venue; Choice of Law. Borrower acknowledges
that this Agreement and the other Loan Documents were substantially negotiated
in the State of Arizona, this Agreement and the other Loan Documents were
executed by Lender in the State of Arizona and delivered by Borrower in the
State of Arizona, all payments under the Note will be delivered in the State of
Arizona and there are substantial contacts between the parties and the
transactions contemplated herein and the State of Arizona. For purposes of any
action or proceeding arising out of this Agreement or any of the other Loan
Documents, the parties hereto hereby expressly submit to the jurisdiction of all
federal and state courts located in the State of Arizona and Borrower consents
that it may be served with any process or paper by registered mail or by
personal service within or without the State of Arizona in accordance with
applicable law. Furthermore, Borrower waives and agrees not to assert in any
such action, suit or proceeding that it is not personally subject to the
jurisdiction of such courts, that the action, suit or proceeding is brought in
an inconvenient forum or that venue of the action, suit or proceeding is
improper. It is the intent of the parties hereto that all provisions of this
Agreement and the Note shall be governed by and construed under the laws of the
State of Arizona, without giving effect to its principles of conflicts of law.
To the extent that a court of competent jurisdiction finds Arizona law
inapplicable with respect to any provisions of this Agreement or the Note, then,
as to those provisions only, the laws of the state where the Premises is located
shall be deemed to apply. Nothing in this Section shall limit or restrict the
right of Lender to commence any proceeding in the federal or state courts
located in the state in which the Premises is located to the extent Lender deems
such proceeding necessary or advisable to exercise remedies available under this
Agreement or the other Loan Documents.

L. Counterparts. This Agreement and the other Loan Documents may be executed in
one or more counterparts, each of which shall be deemed an original.

M. Assignments by Lender; Binding Effect. Lender may assign in whole or in part
its rights under this Agreement, including, without limitation, in connection
with any Transfer, Participation or Securitization, in compliance with all
applicable laws. Upon any unconditional assignment of Lender’s entire right and
interest hereunder, Lender shall automatically be relieved, from and after the
date of such assignment, of liability for the performance of any obligation of
Lender contained herein. This Agreement and the other Loan Documents shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective successors and permitted assigns, including, without limitation, any
United States trustee, any debtor in possession or any trustee appointed from a
private panel.

 

20



--------------------------------------------------------------------------------

N. Survival. Except for the conditions of Closing set forth in Section 4, which
shall be satisfied or waived as of the Closing Date, all representations,
warranties, agreements, obligations and indemnities of Borrower and Lender set
forth in this Agreement and the other Loan Documents shall survive the Closing.

O. Waiver of Jury Trial and Punitive, Consequential, Special and Indirect
Damages. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY
EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO
ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER
LOAN DOCUMENTS OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THIS
WAIVER BY THE PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS
BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT
DAMAGES FROM THE OTHER AND ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER
PARTY AGAINST THE OTHER OR ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY BORROWER AND
LENDER OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN.

P. Transfers, Participations and Securitizations. (1) A material inducement to
Lender’s willingness to complete the transactions contemplated by the Loan
Documents is Borrower’s agreement that Lender may, at any time, complete a
Transfer, Participation or Securitization with respect to the Note, Mortgage or
any of the other Loan Documents or any or all servicing rights with respect
thereto.

(2) Borrower agrees to cooperate in good faith with Lender in connection with
any such Transfer, Participation or Securitization of the Note, Mortgage or any
of the other Loan Documents, or any or all servicing rights with respect
thereto, including, without limitation (a) providing such documents, financial
and other data, and other information and materials which would typically be
required with respect to the Borrower Parties, the Lessee Parties, and the
Manager by a purchaser, transferee, assignee, servicer, participant, investor or
rating agency involved with respect to such Transfer, Participation or
Securitization, as applicable; provided, however, the Borrower Parties the
Lessee Parties and the Manager shall not be required to make disclosures of any
confidential information or any information which has not previously been made
public unless required by applicable federal or state securities laws (the
“Disclosures”); and (b) amending the terms of the transactions evidenced by the
Loan Documents to the extent necessary so as to satisfy the requirements of
purchasers, transferees, assignees, servicers, participants, investors or
selected rating agencies involved in any such Transfer, Participation or
Securitization, so long as such amendments would not have a Material Adverse
Effect upon the Borrower Parties, the Lessee Parties or the transactions
contemplated hereunder. Lender shall be responsible for preparing at its expense
any documents evidencing the amendments referred to in the preceding sub item
(b) and compliance with any applicable law.

(3) Borrower consents to Lender providing the Disclosures, as well as any other
information which Lender may now have or hereafter acquire with respect to the
Premises or Manager or the financial condition of the Borrower Parties or the
Lessee Parties to each purchaser, transferee, assignee, servicer, participant,
investor or rating agency involved with respect to each Transfer, Participation
or Securitization, as applicable. Lender and Borrower (and their respective
Affiliates) shall each pay their own attorneys’ fees and other out-of-pocket
expenses incurred in connection with the performance of their respective
obligations under this Section.

 

21



--------------------------------------------------------------------------------

(4) Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents: (a) an Event of Default or a breach or default, after the
passage of all applicable notice and cure or grace periods, under any Loan
Document or Other Agreement which relates to a loan or sale/leaseback
transaction which has not been the subject of a Securitization, Participation or
Transfer shall not constitute an Event of Default or a breach or default, as
applicable, under any Loan Document or Other Agreement which relates to a loan
which has been the subject of a Securitization, Participation or Transfer;
(b) an Event of Default or a breach or default, after the passage of all
applicable notice and cure or grace periods, under any Loan Document or Other
Agreement which relates to a loan which is included in any Loan Pool shall not
constitute an Event of Default or a breach or default, as applicable, under any
Loan Document or Other Agreement which relates to a loan which is included in
any other Loan Pool; (c) the Loan Documents and Other Agreement corresponding to
the loans in any Loan Pool shall not secure the obligations of any of the
Borrower Parties contained in any Loan Document or Other Agreement which does
not correspond to a loan in such Loan Pool; and (d) the Loan Documents and Other
Agreement which do not correspond to a loan in any Loan Pool shall not secure
the obligations of any of the Borrower Parties contained in any Loan Document or
Other Agreement which does correspond to a loan in such Loan Pool.

Q. Estoppel Certificate. At any time, and from time to time, each party agrees,
promptly and in no event later than fifteen (15) days after a request from the
other party, to execute, acknowledge and deliver to the other party a
certificate in the form supplied by the other party, certifying: (a) to its
knowledge, whether there are then any existing defaults by it or the other party
in the performance of their respective obligations under this Agreement or any
of the other Loan Documents, and, if there are any such defaults, specifying the
nature and extent thereof; (b) that no notice of default has been given or
received by it under this Agreement or any of the other Loan Documents which has
not been cured, except as to defaults specified in the certificate; (c) the
capacity of the person executing such certificate, and that such person is duly
authorized to execute the same on behalf of it; and (d) any other information
reasonably requested by the other party in connection with this Agreement and
the other Loan Documents.

R. Borrower authorizes Lender and its employees, officers, agents,
representatives and designees to:

(1) distribute to, or publish publicly available information for the use by, any
third-parties for statistical analysis purposes the unit-level or corporate
level operating results for the Premises, Borrower, any guarantor of the Loan,
any Affiliate of Borrower, any of the other Borrower Parties or any operator or
lessee of the Premises prepared by Lender from financial statements obtained
from Borrower; and

(2) obtain personal credit reports, business credit reports or asset reports, as
applicable, with respect to Borrower, any guarantor of the Loan, any Affiliate
of Borrower, any of the other Borrower Parties or any operator or lessee of the
Premises.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have entered into this Agreement as of
the date first above written.

 

LENDER: GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation By  

/s/ Delaine D. Gordon

Printed Name:  

Delaine D. Gordon

Its:  

Authorized Signatory

BORROWER:

SUPERTEL LIMITED PARTNERSHIP,

a Virginia limited partnership

By   SUPERTEL HOSPITALITY REIT TRUST,   a Maryland real estate investment trust,
  Its General Partner   By  

/s/ Donavon A. Heimes

    Donavon A. Heimes, Vice President/Treasurer

 

23



--------------------------------------------------------------------------------

DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND FIXTURE FILING

THIS DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed to Secure Debt”) is made as of May 16, 2007 by
SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership, whose address is
309 North 5th Street, PO Box 1448, Norfolk, Nebraska 68701 (“Grantor”), to and
for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“Grantee”), whose address is 8377 East Hartford Drive, Suite 200, Scottsdale,
Arizona 85255.

PRELIMINARY STATEMENT:

The capitalized terms used in this Deed to Secure Debt, if not elsewhere defined
herein, are defined as indicated in Article I. Grantor holds fee simple title to
the Premises, subject to the Permitted Exceptions. Grantor is executing this
Deed to Secure Debt for the purpose of granting the interest of Grantor in and
to the Deed Estate (as defined in the Granting Clauses below) as security for
the payment of the Obligations. The Deed Estate shall be and remain subject to
the lien of this Deed to Secure Debt and shall constitute security for the
Obligations so long as the Obligations shall remain outstanding.

GRANTING CLAUSES:

GRANTOR IS JUSTLY INDEBTED TO GRANTEE IN THE SUM OF THIRTY-SIX MILLION TWO
HUNDRED NINETY-FIVE THOUSAND AND NO/100 DOLLARS ($36,295,000.00) IN LAWFUL MONEY
OF THE UNITED STATES OF AMERICA, AND HAS AGREED TO PAY THE SAME, WITH INTEREST
THEREON, ACCORDING TO THE TERMS OF THE BRIDGE NOTE (WHICH HAS A MATURITY DATE OF
DECEMBER 1, 2007) AND THE PROMISSORY NOTE (WHICH HAS A MATURITY DATE OF JUNE 1,
2017).

Grantor, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, by
these presents does hereby create a security interest in, mortgage, grant,
bargain, sell, assign, pledge, give, transfer, set over and convey unto Grantee
and to its successors and assigns WITH POWER OF SALE AND RIGHT OF ENTRY, for the
benefit and security of Grantee and its successors and assigns, all of Grantor’s
estate, right, title and interest in, to and under any and all of the following
property (the “Deed Estate”), whether now owned or hereafter acquired, subject
only to the Permitted Exceptions:

Premises, Rents and Derivative Interests

The Premises, all rents, room rents, accounts, accounts receivable, receipts,
issues, profits, royalties, income and other benefits derived from the property
comprising the Premises and the Personal Property (as defined below) or any
portion thereof, including, without limitation, any of the foregoing which may
arise from any food and beverage service facilities (but not including tips and
gratuities received by employees, the receipts of licensees, concessionaires,
and any other third parties, or rebates and refunds) and from the use,
licensing, leasing or letting of hotel rooms and suites, ballrooms, banquet
halls, conference facilities, parking facilities, retail facilities, sports or
health facilities, and any other sums received or receivable under any lease,
sublease, license or rental agreement or in connection with the operation of any
business or enterprise (including, but not limited to, a hotel business)
conducted on the Premises, in whatever form (including, but not limited to,
cash, checks and debit and credit card slips and

 

1



--------------------------------------------------------------------------------

payments), and all rights to receive the same (collectively, the “Rents”); all
leases or subleases covering the Premises and the Personal Property or any
portion thereof now or hereafter existing or entered into, including, without
limitation, the Permitted Lease (collectively, “Leases” and individually, a
“Lease”), including, without limitation, all cash or security deposits, advance
rentals and deposits or payments of similar nature and all guaranties relating
to the Leases; all options to purchase or lease the Premises and the Personal
Property or any portion thereof or interest therein, and any greater estate in
the Premises; all interests, estate or other claims, both in law and in equity,
with respect to the Premises and the Personal Property or any portion thereof;
all easements, rights-of-way and rights used in connection therewith or as a
means of access thereto, and all tenements, hereditaments and appurtenances
thereof and thereto, and all water rights and shares of stock evidencing the
same; all land lying within the right-of-way of any street, open or proposed,
adjoining the Premises and any and all sidewalks, alleys and strips and gores of
land adjacent to or used in connection with the Premises;

 

1. Personal Property

All of the following described property, whether now owned or hereafter
acquired, and located on the Premises or used exclusively in connection with the
operation of the business located at the Premises, together with all
replacements and substitutions therefor and all cash and non-cash proceeds
(including insurance proceeds and any title and UCC insurance proceeds) and
products thereof, and, in the case of tangible collateral, together with all
additions, attachments, accessions, parts, equipment and repairs now or
hereafter attached or affixed thereto or used in connection therewith: All of
Grantor’s right, title, and interest in: (a) all types of property included
within the term “equipment” as defined by the UCC (except vehicles, boats and
airplanes), including machinery, furniture, appliances, trade fixtures, tools,
and office and record keeping equipment; (b) all of Grantor’s inventory
(including all goods held for sale, raw materials, work in process and materials
or supplies used or consumed in Grantor’s business); (c) all of Grantor’s
documents; general intangibles; accounts; contract rights; chattel paper and
instruments; money; securities; investment properties; deposit accounts;
supporting obligations; letters of credit and letter of credit rights;
commercial tort claims; and records, software and information contained in
computer media (such as data bases, source and object codes and information
therein), together with any equipment and software to utilize, create, maintain
or process any such records or data on electronic media; and (d) any and all
plans and specifications, designs, drawings and other matters prepared for any
construction on any real property owned by or leased to Grantor at the
location(s) described above or regarding any improvements to any of such real
property; and (e) all goodwill; provided, however, that the security interest in
any franchise, license, or distributorship agreement is subject to the
provisions of Section 9-408 of the UCC (all of the foregoing property being
collectively referred to as the “Personal Property”); and

 

2. Claims and Awards

All the claims or demands with respect to the Premises and the Personal Property
or any portion thereof, including, without limitation, claims or demands with
respect to the proceeds of insurance in effect with respect thereto, claims
under any indemnity agreement, including, without limitation, any indemnity
agreement executed for the benefit of the Premises and the Personal Property or
any portion thereof with respect to Hazardous Materials or USTs, and any and all
awards made for the taking by eminent domain, or by any proceeding or purchase
in lieu thereof, of the whole or any part of the Premises and the Personal
Property, including, without limitation, any awards resulting from a change of
grade of streets and awards for severance damages. The foregoing, together with
any other portion of the Deed Estate as to which a security interest can be
granted and perfected under the UCC, is also collectively referred to herein as
Personal Property.

The Deed Estate shall include all products and proceeds of the foregoing
property.

TO HAVE AND TO HOLD the Deed Estate hereby granted or mortgaged or intended to
be granted or mortgaged, unto Grantee, and its successors and assigns, IN FEE
SIMPLE FOREVER upon the terms, provisions and conditions set forth herein.

 

2



--------------------------------------------------------------------------------

This instrument is a deed to secure debt passing legal title pursuant to the
laws of the State of Georgia governing deeds to secure debt and is not a
mortgage and should the Obligations (as hereinafter defined) be satisfied and
paid in whole according to tenor and effect thereof when the same shall be due
and payable and should Grantor perform all covenants contained herein and in all
of the other Loan Documents, then this Deed to Secure Debt shall be cancelled
and surrendered.

THIS DEED TO SECURE DEBT SHALL SECURE THE FOLLOWING INDEBTEDNESS AND OBLIGATIONS
(the “Obligations”):

(i) Payment of indebtedness evidenced by the Note together with all extensions,
renewals, amendments and modifications thereof;

(ii) Payment of all other indebtedness and other sums, with interest thereon,
which may be owed under, and performance of all other obligations and covenants
contained in, any Loan Document (other than the Environmental Indemnity
Agreement), together with any other instrument given to evidence or further
secure the payment and performance of any obligation secured hereby or thereby;
and

(iii) Payment of all indebtedness and other sums, with interest thereon, which
may be owed under, and performance of all other obligations and covenants
contained in any Other Agreement, together with any other instrument given to
evidence or further secure the payment and performance of any obligation secured
thereby.

It is the intention of the parties hereto that the Deed Estate shall secure all
of the Obligations presently or hereafter owed, and that the priority of the
security interest created by this Deed to Secure Debt for all such Obligations
shall be controlled by the time of proper recording of this Deed to Secure Debt.
In addition, this Deed to Secure Debt shall also secure unpaid balances of
advances made with respect to the Deed Estate for the payment of taxes,
assessments, insurance premiums, costs or any other advances incurred for the
protection of the Deed Estate, together with interest thereon until paid at the
Default Rate, all as contemplated in this Deed to Secure Debt, all of which
shall constitute a part of the Obligations. This paragraph shall serve as notice
to all persons who may seek or obtain a lien on the Deed Estate subsequent to
the date of recording of this Deed to Secure Debt, that until this Deed to
Secure Debt is released, any debt owed Grantee by Grantor, including advances
made subsequent to the recording of this Deed to Secure Debt, shall be secured
with the priority afforded this Deed to Secure Debt as recorded.

Notwithstanding the foregoing or any other provisions of this Deed to Secure
Debt to the contrary:

(x) in the event that the Loan becomes the subject of a Securitization,
Participation or Transfer, this Deed to Secure Debt shall only secure
indebtedness and obligations relating to the Loan and any other loans between
any of the Grantor Parties on the one hand and any of the Grantee Entities on
the other hand which are part of the same Loan Pool as the Loan; and

(y) in the event that any loans between any of the Grantor Parties on the one
hand and any of the Grantee Entities on the other hand (other than the Loan)
become the subject of a Securitization, Participation or Transfer, this Deed to
Secure Debt shall not secure any indebtedness and obligations relating to such
loans unless the Loan is part of the same Loan Pool as such loans.

IT IS HEREBY COVENANTED, DECLARED AND AGREED that the Note and the other Loan
Documents are to be executed, delivered and secured and that the Deed Estate is
to be held and disposed of by Grantee, upon and subject to the provisions of
this Deed to Secure Debt.

 

3



--------------------------------------------------------------------------------

ARTICLE I

DEFINED TERMS

Section 1.01. Incorporation of Definitions. Initially capitalized terms not
otherwise defined in this Deed to Secure Debt shall have the meanings set forth
in that certain Loan Agreement dated as of the date of this Deed to Secure Debt
between Grantor and Grantee, as the same may be amended from time to time (the
“Loan Agreement”).

Section 1.02. Additional Definitions. Unless the context otherwise specifies or
requires, the following terms shall have the meanings specified (such
definitions to be applicable equally to singular and plural nouns and verbs of
any tense):

“Bridge Note” means the bridge promissory note dated as of even date herewith in
the amount of $8,540,000, executed by Grantor and payable to Grantee which is
secured by this Deed to Secure Debt and any amendments, extensions or
modifications thereof.

“Deed Estate” has the meaning set forth in the Granting Clause.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Deed to Secure Debt executed by Grantor
for the benefit of Grantee and such other parties as are identified in such
agreement with respect to the Premises, as the same may be amended from time to
time.

“Event of Default” has the meaning set forth in Section 6.01.

“Grantee Entities” shall have the meaning ascribed to “Lender Entities” in the
Loan Agreement.

“Grantor Parties” shall have the meaning ascribed to “Borrower Parties” in the
Loan Agreement.

“Improvements” means all buildings, fixtures and other improvements now or
hereafter located on the Land (whether or not affixed to the Land).

“Indemnified Parties” means Grantee and any person or entity who is or will have
been involved in the origination of the Loan, any person or entity who is or
will have been involved in the servicing of the Loan, any person or entity in
whose name the encumbrance created by this Deed to Secure Debt is or will have
been recorded, persons and entities who may hold or acquire or will have held a
full or partial interest in the Loan (including, but not limited to, investors
or prospective investors in any Securitization, Participation or Transfer, as
well as custodians, trustees and other fiduciaries who hold or have held a full
or partial interest in the Loan for the benefit of third parties), as well as
the respective directors, officers, shareholders, partners, members, employees,
lenders, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including but not limited to any other person or entity who holds
or acquires or will have held a participation or other full or partial interest
in the Loan or the Deed Estate, whether during the term of the Loan or as a part
of or following a foreclosure of the Loan and including, but not limited to, any
successors by merger, consolidation or acquisition of all or a substantial
portion of Grantee’s assets and business).

“Land” means the parcel or parcels of real estate legally described in Exhibit A
attached hereto, and all rights, privileges and appurtenances therewith.

“Lease” and “Leases” has the meaning set forth in the Granting Clause.

“Lessee” means TRS Leasing, Inc., a Virginia corporation.

“Loan” means the loan made by Grantee to Grantor, which is evidenced by the Note
and secured by this Deed to Secure Debt.

“Loan Agreement” has the meaning set forth in Section 1.01.

“Net Award” has the meaning set forth in Section 4.01(b)(v).

“Net Insurance Proceeds” has the meaning set forth in Section 4.01(a)(iii).

 

4



--------------------------------------------------------------------------------

““Note” means, collectively, the Promissory Note and the Bridge Note.

Obligations” has the meaning set forth in the Granting Clause.

“Other Agreements” means, collectively, all agreements and instruments between
or among (1) any of the Grantor Parties and, (2) any of the Grantee Entities,
including, without limitation, promissory notes and guaranties; provided,
however, the term “Other Agreements” shall not include the agreements and
instruments defined in the Loan Agreement as the Loan Documents.

“Outstanding Obligations” has the meaning set forth in
Section 4.01(b)(iv)(x)(aa).

“Partial Taking” has the meaning set forth in Section 4.01(b)(ii).

“Permitted Lease” means the lease dated on or about the date of this Mortgage
between Borrower, as lessor, and Lessee, as lessee, with respect to the Premises
as the same may be amended from time to time.

“Personal Property” has the meaning set forth in the Granting Clause.

“Premises” means the Land and the Improvements.

“Promissory Note” means the promissory note dated as of even date herewith in
the amount of $27,755,000 executed by Grantor and payable to Grantee which is
secured by this Deed to Secure Debt and any amendments, extensions or
modifications thereof.

“Rents” has the meaning set forth in the Granting Clause.

“Restoration” means the restoration, replacement or rebuilding of the Premises,
or any part thereof, as nearly as possible to its value, condition and character
immediately prior to any damage, destruction or Taking.

“State” means the State in which the Premises is located.

“Taking” has the meaning set forth in Section 4.01(b)(i).

“Total Taking” has the meaning set forth in Section 4.01(b)(ii).

“UCC” has the meaning set forth in Section 6.02(c).

ARTICLE II

INCORPORATION OF REPRESENTATIONS, WARRANTIES AND COVENANTS OF GRANTOR

The representations, warranties and covenants of Grantor set forth in the Loan
Agreement are incorporated by reference into this Deed to Secure Debt as if
stated in full in this Deed to Secure Debt. All representations and warranties
as incorporated herein shall be deemed to have been made as of the date of this
Deed to Secure Debt and all representations, warranties and covenants
incorporated herein shall survive the execution and delivery of this Deed to
Secure Debt.

ARTICLE III

COVENANTS OF GRANTOR

In addition to any covenants of Grantor set forth in the Loan Agreement or any
other Loan Document, Grantor hereby covenants to Grantee and agrees as follows
until the Obligations are satisfied in full:

Section 3.01. Recording. Grantor shall, upon the execution and delivery hereof
and thereafter from time to time, take such actions as Grantee may reasonably
request to cause this Deed to Secure

 

5



--------------------------------------------------------------------------------

Debt, each supplement and amendment to such instrument and financing statements
with respect thereto and each instrument of further assurance (collectively, the
“Recordable Documents”), to be filed, registered and recorded as may be required
by law to publish notice and maintain the first lien or security interest, as
applicable, hereof upon the Deed Estate and to publish notice of and protect the
validity of the Recordable Documents. Grantor shall, from time to time, perform
or cause to be performed any other act and shall execute or cause to be executed
any and all further instruments (including financing statements, continuation
statements and similar statements with respect to any of said documents)
reasonably requested by Grantee for carrying out the intention of, or
facilitating the performance of, this Deed to Secure Debt. Grantee shall be and
is hereby irrevocably appointed the agent and attorney-in-fact of Grantor to
comply therewith (including the execution, delivery and filing of such financing
statements and other instruments), which appointment is coupled with an
interest; provided, however, Grantee shall not exercise such power of attorney
unless Grantor has first failed to comply with this Section, and provided,
further, that this sentence shall not prevent any default in the observance of
this Section from constituting an Event of Default. To the extent permitted by
law, Grantor shall pay or cause to be paid recording taxes and fees incident
thereto and all expenses, taxes and other governmental charges incident to or in
connection with the preparation, execution, delivery or acknowledgment of the
Recordable Documents, any instruments of further assurance and the Note.

Section 3.02. Use; Maintenance and Repair; Leases. (a) The Deed Estate shall be
used solely for the operation of a Permitted Concept and for no other purpose.
Except as set forth below, and except during periods when the Premises is
untenantable by reason of fire or other casualty or condemnation (provided,
however, during all such periods while the Premises is untenantable, Grantor
shall strictly comply with the terms and conditions of Section 4.01 of this Deed
to Secure Debt), Grantor shall at all times while this Deed to Secure Debt is in
effect occupy the Deed Estate, or cause Lessee or Manager to occupy the Deed
Estate, and diligently operate its business, or cause Lessee or Manager to
diligently operate its business, on the Deed Estate. Grantor may cease (or allow
Lessee or Manager to cease) diligent operation of business at the Deed Estate
for a period not to exceed 90 days and may do so only once within any five-year
period while this Deed to Secure Debt is in effect. If Grantor, Lessee or
Manager does discontinue operation as permitted by this Section, Grantor shall
(i) give written notice to Grantee within 10 days after Grantor, Lessee or
Manager elects to cease operation, (ii) provide adequate protection and
maintenance of the Deed Estate during any period of vacancy and (iii) pay all
costs necessary to restore the Deed Estate to its condition on the day operation
of the business ceased at such time as the Deed Estate is reopened for
Grantor’s, Lessee’s or Manager’s business operations or other substituted use.
Notwithstanding anything herein to the contrary, Grantor shall pay monthly the
principal and interest due under the Note during any period in which Grantor,
Lessee or Manager discontinues operation.

Grantor shall not, and shall not permit any tenant to, by itself or through any
lease or other type of transfer, convert the Premises to an alternative use
while this Deed to Secure Debt is in effect without Grantee’s consent, which
consent shall not be unreasonably withheld. Grantee may consider any or all of
the following in determining whether to grant its consent, without being deemed
to be unreasonable: (i) whether the converted use will be consistent with the
highest and best use of the Deed Estate, and (ii) whether the converted use will
increase Grantee’s risks or decrease the value of the Deed Estate.

(b) Grantor shall or shall cause Lessee to, (i) maintain the Deed Estate in good
condition and repair, subject to reasonable and ordinary wear and tear, free
from actual or constructive waste, (ii) operate, remodel, update and modernize
the Deed Estate in accordance with Grantor’s past practices for Permitted
Concepts, and (iii) pay all operating costs of the Premises in the ordinary
course of business. Grantor shall not do or allow any tenant or other user of
the Premises to do any act that (1) materially increases the dangers to human
health or the environment, (2) poses an unreasonable risk of harm to any person
or entity (whether on or off the Premises), (3) impairs or is reasonably likely
to impair in any material respect the value of the Premises, (4) is contrary to
any requirement of any insurer, or (5) violates in any material respect any
covenant, condition, agreement or easement applicable to the Premises.

(c) Grantor shall not, and shall not permit Lessee or Manager to, (i) enter into
any Leases (other than the Permitted Lease and room rentals in the ordinary
course of business) without Grantee’s prior written consent; (ii) materially
modify or amend the terms of any Lease without Grantee’s prior written

 

6



--------------------------------------------------------------------------------

consent; (iii) grant any material consents under any Lease, including, without
limitation, any consent to an assignment of any Lease, a mortgaging of the
leasehold estate created by any Lease or a subletting by the tenant under any
Lease (except room rentals in the ordinary course of business), without
Grantee’s prior written consent; (iv) terminate, cancel, surrender, or accept
the surrender of, any Lease, or waive or release any person from the observance
or performance of any obligation to be performed under the terms of any Lease or
liability on account of any warranty given thereunder, without Grantee’s prior
written consent; or (v) assign, transfer, mortgage, pledge or hypothecate any
Lease or any interest therein to any party other than Grantee, without Grantee’s
prior written consent. Any lease, modification, amendment, grant, termination,
cancellation, surrender, waiver or release in violation of the foregoing
provision shall be null and void and of no force and effect. Unless Grantee
otherwise consents or elects, Grantor’s title to the Deed Estate and the
leasehold interest in the Deed Estate created by any Lease shall not merge, but
shall always be kept separate and distinct, notwithstanding the union of such
estates in Grantor, Grantee or any other person by purchase, operation of law,
foreclosure of this Deed to Secure Debt, sale of the Deed Estate pursuant to
this Deed to Secure Debt or otherwise.

(d) Borrower shall (i) fulfill, perform and observe in all material respects
each and every condition and covenant of Borrower contained in any Lease;
(ii) give prompt notice to Lender of any claim or event of default under any
Lease given to or by Borrower, together with a complete copy or statement of any
information submitted or referenced in support of such claim or event of
default; (iii) at the sole cost and expense of Borrower, enforce the performance
and observance of each and every covenant and condition of any Lease to be
performed or observed by any other party thereto, unless such enforcement is
waived in writing by Lender; (iv) appear in and defend any action challenging
the validity, enforceability or priority of the lien created hereby or the
validity or enforceability of any Lease; and (v) hold that portion of the Rents
which is sufficient to discharge all current sums due under the Note for use in
the payment of such sums.

Section 3.03. Alterations and Improvements. Grantor shall not alter, or permit
Lessee or Manager to alter, the exterior, structural, plumbing or electrical
elements of the Deed Estate in any manner without the consent of Grantee, which
consent shall not be unreasonably withheld or conditioned; provided, however,
Grantor or Lessee may undertake nonstructural alterations to the Deed Estate
costing less than $100,000 without Grantee’s consent. For purposes of this Deed
to Secure Debt, alterations to the exterior, structural, plumbing or electrical
elements of the Deed Estate shall mean:

(a) alterations which affect the foundation or “footprint” of the Improvements;

(b) alterations which involve the structural elements of the Improvements, such
as a load-bearing wall, structural beams, columns, supports or roof; or

(c) alterations which materially affect any of the building systems, including,
without limitation, the electrical systems, plumbing, HVAC and fire and safety
systems.

If Grantee’s consent is required hereunder and Grantee consents to the making of
any such alterations, the same shall be made by Grantor, Lessee or Manager at
Grantor’s, Lessee’s or Manager’s sole expense by a licensed contractor and
according to plans and specifications approved by Grantee and subject to such
other conditions as Grantee shall reasonably require. Any work at any time
commenced on the Deed Estate shall be prosecuted diligently to completion, shall
be of good workmanship and materials and shall comply fully with all the terms
of this Deed to Secure Debt. Upon completion of any alterations for which
Grantee’s consent is required hereunder or any Restoration, Grantor shall
promptly provide Grantee with (i) evidence of full payment to all laborers and
materialmen contributing to the alterations, (ii) an architect’s certificate
certifying the alterations to have been completed in conformity with the plans
and specifications, (iii) a certificate of occupancy (if the alterations are of
such a nature as would require the issuance of a certificate of occupancy), and
(iv) any other documents or information reasonably requested by Grantee.

Section 3.04. After-Acquired Property. All right, title and interest of Grantor
in and to all improvements, alterations, substitutions, restorations and
replacements of, and all additions and appurtenances to, the Deed Estate,
hereafter acquired by or released to Grantor, immediately upon such acquisition
or release and without any further granting by Grantor, shall become part of the
Deed Estate

 

7



--------------------------------------------------------------------------------

and shall be subject to the lien hereof fully, completely and with the same
effect as though now owned by Grantor and specifically described in the Granting
Clauses hereof. Grantor shall execute and deliver to Grantee any further
assurances, mortgages, grants, conveyances or assignments thereof as the Grantee
may reasonably require to subject the same to the lien hereof.

Section 3.05. Taxes, Assessments, Charges and Other Impositions. (a) Grantor
shall do or cause to be done everything necessary to preserve the lien hereof
without expense to Grantee, including, without limitation, paying and
discharging or causing to be paid and discharged, whether or not payable
directly by Grantor or subject to withholding at the source, (i) all taxes,
assessments, levies, fees, water and sewer rents and charges and all other
governmental charges, general, special, ordinary or extraordinary, and all
charges for utility or communications services, which may at any time be
assessed, levied or imposed upon Grantor, Lessee, the Deed Estate, this Deed to
Secure Debt, the Obligations or the Rents or which may arise in respect of the
occupancy, use, possession or operation thereof, (ii) all income, excess
profits, sales, gross receipts and other taxes, duties or imposts, whether
similar or not in nature, assessed, levied or imposed by any Governmental
Authority on Grantor, Lessee, the Deed Estate or the Rents, and (iii) all lawful
claims and demands of mechanics, laborers, materialmen and others which, if
unpaid, might create a lien on the Deed Estate, or on the Rents, unless Grantor
shall contest the amount or validity thereof in accordance with subsection (b).

(b) Grantor may, at its own expense, contest or cause to be contested, by
appropriate legal proceedings conducted in good faith and with due diligence,
the amount or validity or application, in whole or in part, of any item
specified in subsection (a) or lien therefor, provided that (i) Grantor shall
provide written notice to Grantee of any contest involving more than $10,000.00,
(ii) such proceeding shall suspend the collection thereof from the Deed Estate
or any interest therein, (iii) neither the Deed Estate nor any interest therein
would be in any danger of being sold, forfeited or lost by reason of such
proceedings, (iv) no Event of Default has occurred and is continuing, and
(v) Grantor shall have deposited with Grantee adequate reserves for the payment
of the taxes, together with all interest and penalties thereon, unless paid in
full under protest, or Grantor shall have furnished the security as may be
required in the proceeding or as may be required by Grantee to insure payment of
any contested taxes.

Section 3.06. Insurance. (a) Grantor shall maintain, or shall cause Lessee or
Manager to maintain, with respect to the Deed Estate, at its sole expense, the
following types and amounts of insurance (which may be included under a blanket
insurance policy if all the other terms hereof are satisfied), in addition to
such other insurance as Grantee may reasonably require from time to time:

(i) Insurance against loss, damage or destruction by fire and other casualty,
including theft, vandalism and malicious mischief, flood (if the Premises is in
a location designated by the Federal Emergency Management Administration as a
Special Flood Hazard Area), earthquake (if the Premises is in an area subject to
destructive earthquakes within recorded history), boiler explosion (if there is
any boiler upon the Premises), plate glass breakage, sprinkler damage (if the
Premises have a sprinkler system), all matters covered by a standard extended
coverage endorsement, special coverage endorsement commonly known as an “all
risk” endorsement and such other risks as Grantee may reasonably require,
insuring the Deed Estate for not less than 100% of their full insurable
replacement cost.

(ii) Commercial general liability and property damage insurance, including a
products liability clause, covering Grantee and Grantor against bodily injury
liability, property damage liability and automobile bodily injury and property
damage liability, including without limitation any liability arising out of the
ownership, maintenance, repair, condition or operation of the Deed Estate or
adjoining ways, streets or sidewalks and, if applicable, insurance covering
Grantee, against liability arising from the sale of liquor, beer or wine on the
Premises. Such insurance policy or policies shall contain a broad form
contractual liability endorsement under which the insurer agrees to insure
Grantor’s obligations under Section 7.09 hereof to the extent insurable, and a
“severability of interest” clause or endorsement which precludes the insurer
from denying the claim of either Grantor or Grantee because of the negligence or
other acts of the other, shall be in amounts of not less than $2,000,000.00 per
injury and occurrence with respect to any insured liability, whether for
personal injury or property damage, or such higher limits as Grantee may
reasonably require from time to time, and shall be of form and substance
reasonably satisfactory to Grantee.

 

8



--------------------------------------------------------------------------------

(iii) Business income insurance equal to 100% of the principal and interest
payable under the Note for a period of not less than twelve months.

(iv) State Worker’s compensation insurance in the statutorily mandated limits,
employer’s liability insurance with limits not less than $500,000 or such
greater amount as Grantee may from time to time require and such other insurance
as may be necessary to comply with applicable laws.

(b) All insurance policies shall:

(i) Provide for a waiver of subrogation by the insurer as to claims against
Grantee, its employees and agents and provide that such insurance cannot be
unreasonably cancelled, invalidated or suspended on account of the conduct of
Grantor, its officers, directors, employees or agents;

(ii) Provide that any “no other insurance” clause in the insurance policy shall
exclude any policies of insurance maintained by Grantee and that the insurance
policy shall not be brought into contribution with insurance maintained by
Grantee;

(iii) Contain a standard without contribution mortgage clause endorsement in
favor of Grantee and its successors and assigns as their interests may appear
and any other Grantee designated by Grantee;

(iv) Provide that the policy of insurance shall not be terminated, cancelled or
substantially modified without at least thirty (30) days’ prior written notice
to Grantee and to any lender covered by any standard mortgage clause
endorsement;

(v) Provide that the insurer shall not have the option to restore the Premises
if Grantee elects to terminate this Deed to Secure Debt in accordance with the
terms hereof;

(vi) Be issued by insurance companies licensed to do business in the state in
which the Premises is located and which are rated A-:VIII or better by Best’s
Key Rating Guide or otherwise approved by Grantee; and

(vii) Provide that the insurer shall not deny a claim because of the negligence
of Grantor, anyone acting for Grantor or any tenant or other occupant of the
Deed Estate.

It is expressly understood and agreed that the foregoing minimum limits of
insurance coverage shall not limit the liability of Grantor for its acts or
omissions as provided in this Deed to Secure Debt. All liability insurance
policies (with the exception of worker’s compensation insurance to the extent
not available under statutory law) shall designate Grantee and its successors
and assigns as additional insureds as their interests may appear and shall be
payable as set forth in Article IV hereof. All such policies shall be written as
primary policies, with deductibles not to exceed $25,000. Notwithstanding the
foregoing, the policy for Wind and Earthquake coverage shall have a deductible
not to exceed $250,000. Any other policies, including any policy now or
hereafter carried by Grantee, shall serve as excess coverage. Grantor shall
procure, or shall cause Lessee or Manager to procure, policies for all insurance
for periods of not less than one year and shall provide to Grantee certificates
of insurance or, upon Grantee’s request, duplicate originals of insurance
policies evidencing that insurance satisfying the requirements of this Deed to
Secure Debt is in effect at all times.

Section 3.07. Impound Account. Upon the occurrence of an Event of Default under
this Deed to Secure Debt or any other Loan Document, Grantee may require Grantor
to pay to Grantee sums which will provide an impound account (which shall not be
deemed a trust fund) for paying up to the next one year of taxes, assessments
and/or insurance premiums. Upon such requirement, Grantee will estimate the

 

9



--------------------------------------------------------------------------------

amounts needed for such purposes and will notify Grantor to pay the same to
Grantee in equal monthly installments, as nearly as practicable, in addition to
all other sums due under this Deed to Secure Debt. Should additional funds be
required at any time, Grantor shall pay the same to Grantee on demand. Grantor
shall advise Grantee of all taxes and insurance bills which are due and shall
cooperate fully with Grantee in assuring that the same are paid. Grantee may
deposit all impounded funds in accounts insured by any federal or state agency
and may commingle such funds with other funds and accounts of Grantee. Interest
or other gains from such funds, if any, shall be the sole property of Grantee.
If an Event of Default shall occur subsequent to Grantee requiring the
establishment of an impound account pursuant to this Section, Grantee may apply
all impounded funds against any sums due from Grantor to Grantee. Grantee shall
give to Grantor an annual accounting showing all credits and debits to and from
such impounded funds received from Grantor.

Section 3.08. Advances by Grantee. Grantee may make advances to perform any of
the covenants contained in this Deed to Secure Debt on Grantor’s behalf and all
sums so advanced (and all sums advanced pursuant to any other provision hereof)
by Grantee shall be secured hereby. Grantor shall repay on demand all sums so
advanced with interest thereon at the Default Rate, such interest to be computed
from and including the date of the making of such advance to and including the
date of such repayment, and at Grantee’s election, Grantee may add the amount of
such advance to the principal balance of the Loan.

Section 3.09. Negative Covenants. Without limiting the terms and conditions of
Section 7 of the Loan Agreement, Grantor agrees that Grantor shall not, without
the prior written consent of Grantee (each, a “Prohibited Transaction”), sell,
convey, mortgage, grant, bargain, encumber, pledge, assign, or otherwise
transfer the Deed Estate or any part thereof or permit the Deed Estate or any
part thereof to be sold, conveyed, mortgaged, granted, bargained, encumbered,
pledged, assigned, or otherwise transferred, other than (a) sales/consumption of
inventory in the ordinary course of business, (b) the replacement of obsolete,
damaged or worn-out Personal Property, (c) in accordance with Section 7.01
herein, and (d) Permitted Exceptions. A sale, conveyance, mortgage, grant,
bargain, encumbrance, pledge, assignment, or transfer within the meaning of this
Section shall be deemed to include, but not limited to, (a) an installment sales
agreement wherein Grantor agrees to sell the Deed Estate or any part thereof for
a price to be paid in installments; and (b) an agreement by Grantor leasing all
or any part of the Deed Estate (other than the Permitted Lease and room rentals
in the ordinary course of business) or a sale, assignment or other transfer of,
or the grant of a security interest in, Grantor’s right, title and interest in
and to any Lease or any Rents. Notwithstanding the foregoing, individual
stockholders or limited partners of the Grantor Parties may pledge their
interests in the Grantor Parties so long as such pledge does not, or could not
potentially, result in a Change of Control or a change in ownership of a
majority interest in the Grantor Parties.

Grantee’s consent to a Prohibited Transaction shall be subject to the
satisfaction of such conditions as Grantee shall determine in its sole
discretion, including, without limitation, (i) Grantor having executed and
delivered such modifications to the terms of this Deed to Secure Debt and the
other Loan Documents as Grantee shall request, (ii) the Prohibited Transaction
having been approved by each of the rating agencies which have issued ratings in
connection with any Securitization of the Loan as well as any other rating
agency selected by Grantee, and (iii) the proposed transferee having assumed the
Note, this Deed to Secure Debt and the other Loan Documents (as modified
pursuant to clause (i) above). In addition, any such consent shall be
conditioned upon the payment by Grantor to Grantee of (x) a fee equal to one
percent (1%) of the then outstanding principal balance of the Note and (y) all
out-of-pocket costs and expenses incurred by Grantee in connection with such
consent, including, without limitation, reasonable attorneys’ fees. Grantee
shall not be required to demonstrate any actual impairment of its security or
any increased risk of default hereunder in order to declare the Obligations
immediately due and payable upon Grantor’s sale, conveyance, mortgage, grant,
bargain, encumbrance, pledge, assignment, or transfer of the Deed Estate without
Grantee’s consent, as required hereunder. The provisions of this Section shall
apply to every sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, or transfer of the Deed Estate regardless of whether voluntary or
not, or whether or not Grantee has consented to any previous sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, or transfer of the
Deed Estate.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

POSSESSION, USE AND RELEASE OF THE DEED ESTATE

Section 4.01. Casualty or Condemnation. Grantor, immediately upon obtaining
knowledge of any casualty to any portion of the Deed Estate or of any proceeding
or negotiation for the taking of all or any portion of the Deed Estate in
condemnation or other eminent domain proceedings, shall notify Grantee of such
casualty, proceeding or negotiation. Any award, compensation or other payment
resulting from such casualty or condemnation or eminent domain proceeding, as
applicable, shall be applied as set forth below (the “Proceeds”). Grantee may
participate in any condemnation or eminent domain proceeding, and Grantor will
deliver or cause to be delivered to Grantee all instruments reasonably requested
by Grantee to permit such participation.

(a) Casualty. (i) In the event of any material damage to or destruction of the
Deed Estate or any part thereof, Grantor will promptly give written notice to
Grantee, generally describing the nature and extent of such damage or
destruction. No damage to or destruction of the Deed Estate shall relieve
Grantor of its obligation to pay any monetary sum due under the Loan Documents
at the time and in the manner provided in the Loan Documents.

(ii) In the event of any damage to or destruction of the Deed Estate or any part
thereof, Grantor, whether or not the Proceeds, if any, on account of such damage
or destruction shall be sufficient for the purpose, at its expense, shall within
a reasonable time thereafter cause the Restoration to be commenced and
completed.

(iii) Proceeds received by Grantee and Grantor on account of any occurrence of
damage to or destruction of the Deed Estate or any part thereof, less the costs,
fees and expenses incurred by Grantee and Grantor in the collection thereof,
including, without limitation, adjuster’s fees and expenses and reasonable
attorneys’ fees and expenses (the “Net Insurance Proceeds”), shall be paid to
(1) Grantor, if the amount of such Net Insurance Proceeds is less than $100,000
and applied by Grantor toward the cost of the Restoration, and (2) Grantee, if
the amount of such Net Insurance Proceeds is $100,000 or greater. Net Insurance
Proceeds paid to Grantee shall be held and disbursed by Grantee, or as Grantee
may from time to time direct, as the Restoration progresses, to pay or reimburse
Grantor for the cost of the Restoration, upon written request of Grantor
accompanied by evidence, reasonably satisfactory to Grantee, that (aa) the
Restoration is in full compliance with all Applicable Regulations and all
private restrictions and requirements, (bb) the amount requested has been paid
or is then due and payable and is properly a part of such cost, (cc) there are
no mechanics’ or similar liens for labor or materials theretofore supplied in
connection with the Restoration, (dd) if the estimated cost of the Restoration
exceeds the Net Insurance Proceeds (exclusive of Proceeds received from
Grantor’s business income insurance), Grantor has deposited into an escrow
satisfactory to Grantee such excess amount, which sum will be disbursed pursuant
to escrow instructions satisfactory to Grantee, and (ee) the balance of such Net
Insurance Proceeds, together with the funds deposited into escrow, if any,
pursuant to the preceding subsection (dd), after making the payment requested
will be sufficient to pay the balance of the cost of the Restoration. Upon
receipt by Grantee of evidence reasonably satisfactory to it that the
Restoration has been completed and the cost thereof paid in full, and that there
are no mechanics’ or similar liens for labor or materials supplied in connection
therewith, the balance, if any, of such Net Insurance Proceeds shall be paid to
Grantor. If at the time of the damage or destruction to the Deed Estate or at
any time thereafter an Event of Default shall have occurred and be continuing
under the Loan Documents, all Net Insurance Proceeds shall be paid to Grantee,
and Grantee may retain and apply the Net Insurance Proceeds toward the
Obligations whether or not then due and payable, in such order, priority and
proportions as Grantee in its discretion shall deem proper, or to cure such
Event of Default, or, in Grantee’s discretion, Grantee may pay such Net
Insurance Proceeds in whole or in part to Grantor to be applied toward the cost
of the Restoration. If Grantee shall receive and retain Net Insurance Proceeds,
the lien of this Deed to Secure Debt shall be reduced only by the amount
received and retained by Grantee and actually applied by Grantee in reduction of
the Obligations.

(b) Condemnation. (i) In case of a taking of all or any part of the Deed Estate
or the commencement of any proceedings or negotiations which might result in a
taking, for any public or quasi-public

 

11



--------------------------------------------------------------------------------

purpose by any lawful power or authority by exercise of the right of
condemnation or eminent domain or by agreement between Grantee, Grantor and
those authorized to exercise such right (“Taking”), Grantor will promptly give
written notice thereof to Grantee, generally describing the nature and extent of
such Taking. Grantee shall file and prosecute on behalf of Grantee and Grantor
any and all claims for Proceeds, and all Proceeds on account of a Taking shall
be paid to Grantee.

(ii) In case of a Taking of the whole of the Deed Estate, other than for
temporary use (“Total Taking”), or in case of a Taking of less than all of the
Deed Estate (“Partial Taking”), the Loan Documents shall remain in full force
and effect. In the case of a Partial Taking, Grantor, whether or not the
Proceeds, if any, on account of such Partial Taking shall be sufficient for the
purpose (but provided they are made available by Grantee for such purpose), at
its own cost and expense, will within a reasonable time thereafter commence and
complete the Restoration. In case of a Partial Taking, other than a temporary
use, of such a substantial part of the Deed Estate as shall result in the Deed
Estate remaining after such Partial Taking being unsuitable for use, such Taking
shall be deemed a Total Taking.

(iii) In case of a temporary use of the whole or any part of the Deed Estate by
a Taking, the Loan Documents shall remain in full force and effect without any
reduction of any monetary sum payable under the Loan Documents. In any
proceeding for such Taking, Grantee shall have the right to intervene and
participate; provided that, if such intervention shall not be permitted, Grantor
shall consult with Grantee, its attorneys and experts, and make all reasonable
efforts to cooperate with Grantee in the prosecution or defense of such
proceeding. At the termination of any such use or occupation of the Deed Estate,
Grantor will, at its own cost and expense, promptly commence and complete the
Restoration.

(iv) Proceeds on account of a Taking, less the costs, fees and expenses incurred
by Grantee and Grantor in connection with the collection thereof, including,
without limitation, reasonable attorneys’ fees and expenses, shall be applied in
the following order:

(x) Proceeds received on account of a Total Taking shall be allocated as
follows:

(aa) There shall be paid to the Grantee an amount up to the sum of the
outstanding principal, including all sums advanced by Grantee hereunder, and
interest under the Note, all as of the date on which such payment is made, such
amount shall be applied first against all sums advanced by Grantee under this
Deed to Secure Debt, second against the accrued but unpaid interest on the Note,
and third to the remaining unpaid principal amount of the Note. If the Proceeds
received on account of a Total Taking are not sufficient to satisfy the
outstanding principal balance of the Note, all accrued but unpaid interest on
the Note, all other sums due under the Note, all sums advanced by Grantee under
this Deed to Secure Debt and all other sums due and payable under this Deed to
Secure Debt and the other Loan Documents corresponding to the Premises
(collectively, the “Outstanding Obligations”), Grantor shall pay to Grantee
simultaneously with the payment of such Proceeds to Grantee the difference
between the amount of such Proceeds and the amount of the Outstanding
Obligations.

(bb) Any remaining balance shall be paid to Grantor.

(y) Proceeds received on account of a Partial Taking shall be held and allocated
as follows:

(i) first, toward the cost of the Restoration, such application of net awards
and other payments to be made substantially in the manner provided in
Section 4.01(a)(iii) of this Deed to Secure Debt; and

(ii) then, all or any portion of the balance of such proceeds shall, in
Grantee’s sole discretion, either be paid to:

(1) Grantee, as the holder of this Deed to Secure Debt, and applied toward the
Outstanding Obligations in such order, priority and proportion, and at such time
on or prior to the Maturity Date (as defined in the Note), as Grantee shall
determine; or

 

12



--------------------------------------------------------------------------------

(2) Grantor; provided, however, in Grantee’s sole discretion, such proceeds
shall be pledged to Grantee to secure the Outstanding Obligations pursuant to a
security agreement reasonably satisfactory to Grantee, or, with Grantee’s
consent, Grantor shall provide Grantee with alternative security satisfactory to
Grantee in its sole discretion.

Grantee may deposit any funds held by it in accounts insured by any federal or
state agency and may commingle such funds with other funds and accounts of
Grantee.

(z) Proceeds received on account of a Taking for temporary use shall be held by
Grantee and applied to the payment of the monthly installments of combined
interest and principal becoming due under the Note, until such Taking for
temporary use is terminated and the Restoration, if any, has been completed;
provided, however, that, if any portion of any such award or payment is made by
reason of any damage to or destruction of the Deed Estate, such portion shall be
held and applied as provided in Section 4.01(a)(iii) hereof. The balance, if
any, of such awards and payments shall be paid to Grantor.

(v) Notwithstanding the foregoing, if at the time of any Taking or at any time
thereafter an Event of Default shall have occurred and be continuing under the
Loan Documents, Grantee is hereby authorized and empowered, in the name and on
behalf of Grantor and otherwise, to file and prosecute Grantor’s claim, if any,
for an award on account of any Taking and to collect such award and apply the
same, after deducting all costs, fees and expenses incident to the collection
thereof (the “Net Award”), toward the Obligations whether or not then due and
payable, in such order, priority and proportions as Grantee in its discretion
shall deem proper, or to cure such Event of Default, or, in Grantee’s
discretion, Grantee may pay the Net Award in whole or in part to Grantor to be
applied toward the cost of the Restoration. If Grantee shall receive and retain
the Net Award, the lien of this Deed to Secure Debt shall be reduced only by the
amount received and retained by Grantee and actually applied by Grantee in
reduction of the Obligations.

Section 4.02. Conveyance in Anticipation of Condemnation, Granting of Easements,
Etc. If no Event of Default shall have occurred and be continuing, Grantor may,
from time to time with respect to its interest in the Deed Estate, and with
Grantee’s prior written consent, (i) sell, assign, convey or otherwise transfer
any interest therein to any person legally empowered to take such interest under
the power of eminent domain, (ii) grant easements and other rights in the nature
of easements, (iii) release existing easements or other rights in the nature of
easements which are for the benefit of the Deed Estate, (iv) dedicate or
transfer unimproved portions of the Deed Estate for road, highway or other
public purposes, (v) execute petitions to have the Deed Estate annexed to any
municipal corporation or utility district, and (vi) execute and deliver to any
person any instrument appropriate to confirm or effect such grants, releases,
dedications and transfers.

Section 4.03. Grantee’s Power. At any time, or from time to time, without
liability therefor, Grantee, without affecting the personal liability of any
person for payment of the Obligations or the effect of this Deed to Secure Debt
upon the remainder of said Deed Estate, may from time to time without notice
(i) release any part of said Deed Estate, (ii) consent in writing to the making
of any map or plat thereof, (iii) join in granting any easement thereon,
(iv) join in any extension agreement or any agreement subordinating the lien or
charge hereof, (v) release any person so liable, (vi) extend the maturity or
alter any of the terms of any Obligations, (vii) grant other indulgences,
(viii) take or release any other or additional security for any Obligations,
(ix) make compositions or other arrangements with debtors in relation thereto,
or (x) advance additional funds to protect the security hereof or to pay or
discharge the Obligations in the event Grantor fails to do so, and all amounts
so advanced shall be secured hereby and shall be due and payable upon demand by
Grantee.

 

13



--------------------------------------------------------------------------------

ARTICLE V

SECURITY INTEREST

Section 5.01. Security Agreement. With respect to the Personal Property or any
portion of the Deed Estate which constitutes fixtures or other property governed
by the UCC, this Deed to Secure Debt shall constitute a security agreement
between Grantor, as the debtor, and Grantee, as the secured party, and Grantor
hereby grants to Grantee a security interest in such portion of the Deed Estate.
Cumulative of all other rights of Grantee hereunder, Grantee shall have all of
the rights conferred upon secured parties by the UCC. Grantor authorizes Grantee
to file financing statements with respect to the security interest of Grantee,
continuation statements with respect thereto, and any amendments to such
financing statements which may be necessitated by reason of any of the changes
described in Section 6.C of the Loan Agreement. Furthermore, at any time, and
from time to time, Grantor will execute and deliver to Grantee all financing
statements that may from time to time be required by Grantee to establish and
maintain the validity and priority of the security interest of Grantee, or any
modification thereof. Grantee may exercise any or all of the remedies of a
secured party available to it under the UCC with respect to such property. If,
upon the occurrence and during the continuance of an Event of Default, Grantee
proceeds to dispose of such property in accordance with the provisions of the
UCC, 10 days’ notice by Grantee to Grantor shall be deemed to be reasonable
notice under any provision of the UCC requiring such notice; provided, however,
that Grantee may at its option dispose of such property in accordance with
Grantee’s rights and remedies with respect to the real property pursuant to the
provisions of this Deed to Secure Debt, in lieu of proceeding under the UCC.
Grantor represents that its exact legal name and state of formation or
organization are as set forth in the first paragraph of this Deed to Secure
Debt. Grantor agrees that, notwithstanding any provision in the UCC to the
contrary, Grantor shall not file a termination statement of any financing
statement filed by Grantee in connection with any security interest granted
under this Deed to Secure Debt if Grantee reasonably objects to the filing of
such termination statement.

Section 5.02. Effective as a Financing Statement and Fixture Filing. This Deed
to Secure Debt shall be effective as a financing statement filed as a fixture
filing with respect to all fixtures included within the Deed Estate and is to be
filed for record in the real estate records of each county where any part of the
Deed Estate (including said fixtures) is situated. This Deed to Secure Debt
shall also be effective as a financing statement covering any other portion of
the Deed Estate and may be filed in any other appropriate filing or recording
office. The mailing address of Grantor is the address of Grantor set forth in
the introductory paragraph of this Deed to Secure Debt, and the address of the
Grantee from which information concerning the security interests hereunder may
be obtained is the address of Grantee as set forth in the introductory paragraph
of this Deed to Secure Debt. A carbon, photographic or other reproduction of
this Deed to Secure Debt or of any financing statement relating to this Deed to
Secure Debt shall be sufficient as a financing statement for any of the purposes
referred to in this Section.

Information concerning the security interest created by this instrument may be
obtained from Grantee, as secured party, at the address of Grantee stated in the
introductory paragraph of this Deed to Secure Debt. The mailing address of
Grantor, as debtor, is as stated in the introductory paragraph of this Deed to
Secure Debt.

Grantor and Grantee agree that the filing of any such financing statement or
statements in the records normally having to do with personal property shall not
in any way affect the agreement of Grantor and Grantee that the Personal
Property at all times and for all purposes and in all proceedings, legal or
equitable, shall be, regarded as part of the real estate conveyed hereby
regardless of whether (1) any such item is physically attached to the
improvements, (2) serial numbers are used for the better identification of
certain items capable of being thus identified in an exhibit to this Deed to
Secure Debt, or (3) any such item is referred to or reflected in any such
financing statement or statements so filed at any time. Similarly, the mention
in any such financing statement or statements of the rights in and to (A) the
proceeds of any insurance policy, or (B) any award in eminent domain proceedings
for a taking or for loss of value, or (C) Grantor’s interest as lessor in any
present or future lease or rights to income growing out of any such leases,
shall not in any way alter any of the rights of Grantee as determined by this
Deed to Secure Debt or affect the priority of Grantee’s security interest
granted hereby or by any other recorded

 

14



--------------------------------------------------------------------------------

document, it being understood and agreed that such mention in such financing
statement or statements is solely for the protection of Grantee in the event any
court shall at any time hold with respect thereto, that notice of Grantee’s
priority of interest, to be effective against all persons or against a
particular class of persons, must be filed in the Uniform Commercial Code
records.

Grantor warrants that Grantor’s name, identity or corporate structure and
residence or principal place of business are set forth herein. Grantor covenants
and agrees that Grantor will promptly execute any financing statements or other
instruments deemed necessary by Grantee to prevent any filed financing statement
from becoming misleading or losing its perfected status.

The mailing address of the “Secured Party” from which information concerning the
security interest may be obtained, and the mailing address of “Grantor,” are as
set forth herein; and a statement indicating the types, or describing the items,
of collateral making up the Deed Estate is set forth hereinabove.

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

Section 6.01. Events of Default. Each of the following shall be an event of
default under this Deed to Secure Debt (each an “Event of Default”):

(a) Subject to the provisions of Section 3.05(b) of this Deed to Secure Debt, if
Grantor fails to pay, prior to delinquency, any taxes, assessments or other
charges the failure of which to pay will result in the imposition of a lien
against the Deed Estate pursuant to Applicable Regulations.

(b) If Grantor shall fail to maintain insurance in accordance with the
requirements of Section 3.06 of this Deed to Secure Debt.

(c) If Grantor fails to observe or perform any of the covenants, conditions, or
obligations of this Deed to Secure Debt, provided, however, if any such failure
does not involve the payment of any principal, interest or other monetary sum
due under the Note, is not willful or intentional, does not place any rights or
interest in collateral of Grantee in immediate jeopardy, and is within the
reasonable power of Grantor to promptly cure after receipt of notice thereof,
all as determined by Grantee in its reasonable discretion, then such failure
shall not constitute an Event of Default hereunder, unless otherwise expressly
provided herein, unless and until Grantee shall have given Grantor notice
thereof and a period of 30 days shall have elapsed, during which period Grantor
may correct or cure such failure, upon failure of which an Event of Default
shall be deemed to have occurred hereunder without further notice or demand of
any kind being required. If such failure cannot reasonably be cured within such
30-day period, as determined by Grantee in its reasonable discretion, and
Grantor is diligently pursuing a cure of such failure, then Grantor shall have a
reasonable period to cure such failure beyond such 30-day period, which shall in
no event exceed 90 days after receiving notice of the failure from Grantee. If
Grantor shall fail to correct or cure such failure within such 90-day period, an
Event of Default shall be deemed to have occurred hereunder without further
notice or demand of any kind being required.

(d) If there is an “Event of Default” under the Loan Agreement.

Section 6.02. Remedies. Upon the occurrence and during the continuance of an
Event of Default subject to the limitations set forth in Section 6.01, Grantee
may declare all or any part of the Obligations to be due and payable, and the
same shall thereupon become due and payable without any presentment, demand,
protest or notice (including notice of intent to accelerate and notice of
acceleration) of any kind except as otherwise expressly provided herein.
Furthermore, upon the occurrence and during the continuance of an Event of
Default, Grantee may:

(a) Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court, and without regard to the
adequacy of its security, enter upon and

 

15



--------------------------------------------------------------------------------

take possession of the Deed Estate or any part thereof and do any acts which it
deems necessary or desirable to preserve the value, marketability or rentability
of the Deed Estate, or part thereof or interest therein, increase the income
therefrom or protect the security hereof and, with or without taking possession
of the Deed Estate, take any action described herein, sue for or otherwise
collect the Rents, including those past due and unpaid, and apply the same, less
costs and expenses of operation and collection including reasonable attorneys’
fees, upon any Obligations, all in such order as Grantee may determine. The
entering upon and taking possession of the Deed Estate, the taking of any action
described herein, the collection of such Rents, and the application thereof as
aforesaid, shall not cure or waive any Event of Default or notice of default or
invalidate any act done in response to such Event of Default or pursuant to such
notice of default and, notwithstanding the continuance in possession of the Deed
Estate or the collection, receipt and application of Rents, Grantee shall be
entitled to exercise every right provided for in any of the Loan Documents or by
law upon any Event of Default, including the right to exercise the power of sale
herein conferred;

(b) Commence an action to foreclose this Deed to Secure Debt in a single parcel
or in several parcels, appoint a receiver or specifically enforce any of the
covenants hereof;

(c) Exercise any or all of the remedies available to a secured party under the
Uniform Commercial Code as adopted in the State (“UCC”), including, without
limitation:

(i) Either personally or by means of a court appointed receiver, commissioner or
other officer, take possession of all or any of the Personal Property and
exclude therefrom Grantor and all others claiming under Grantor, and thereafter
hold, store, use, operate, manage, maintain and control, make repairs,
replacements, alterations, additions and improvements to and exercise all rights
and powers of Grantor in respect of the Personal Property or any part thereof.
In the event Grantee demands or attempts to take possession of the Personal
Property in the exercise of any rights under any of the Loan Documents, Grantor
promises and agrees to promptly turn over and deliver complete possession
thereof to Grantee;

(ii) Without notice to or demand upon Grantor, make such payments and do such
acts as Grantee may deem necessary to protect its security interest in the
Personal Property, including, without limitation, paying, purchasing, contesting
or compromising any encumbrance, charge or lien which is prior to or superior to
the security interest granted hereunder and, in exercising any such powers or
authority, to pay all expenses incurred in connection therewith;

(iii) Require Grantor to assemble the Personal Property or any portion thereof,
at the Premises, and promptly to deliver such Personal Property to Grantee, or
an agent or representative designated by it. Grantee, and its agents and
representatives, shall have the right to enter upon the Deed Estate to exercise
Grantee’s rights hereunder;

(iv) Sell, lease or otherwise dispose of the Personal Property at public sale,
with or without having the Personal Property at the place of sale, and upon such
terms and in such manner as Grantee may determine. Grantee may be a purchaser at
any such sale;

(v) Unless the Personal Property is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Grantee shall
give Grantor at least 10 days’ prior written notice of the time and place of any
public sale of the Personal Property or other intended disposition thereof. Such
notice may be delivered to Grantor at the address set forth at the beginning of
this Deed to Secure Debt and shall be deemed to be given as provided herein; and

(vi) Any sale made pursuant to the provisions of this subsection shall be deemed
to have been a public sale conducted in a commercially reasonable manner if held
contemporaneously with the sale of all or a portion of the other Deed Estate
under power

 

16



--------------------------------------------------------------------------------

of sale as provided herein upon giving the same notice with respect to the sale
of the Personal Property hereunder as is required for such sale of the other
Deed Estate under power of sale, and such sale shall be deemed to be pursuant to
a security agreement covering both real and personal property under the UCC.

(d) Exercise all of Grantor’s rights and remedies under the Indemnity
Agreements, including, without limitation, making demands and claims and
receiving payments under the Indemnity Agreements. Grantor hereby grants Grantee
a power of attorney (which grant shall be deemed irrevocable and coupled with an
interest) to exercise such rights and remedies;

(e) Apply any sums then deposited in the impound account described in
Section 3.07 toward payment of the taxes, assessment and insurance premiums for
the Deed Estate and/or as a credit on the Obligations in such priority and
proportion as Grantee may determine in its sole discretion;

(f) If held by Grantee, surrender the insurance policies maintained pursuant to
Section 3.06, collect the unearned insurance premiums and apply such sums as a
credit on the Obligations in such priority and proportion as Grantee in its sole
discretion shall deem proper, and in connection therewith, Grantor hereby
appoints Grantee as agent and attorney-in-fact (which is coupled with an
interest and is therefore irrevocable) for Grantee to collect such insurance
premiums; and

(g) Sell Grantor’s interest in the Deed Estate pursuant to the power of sale
herein conferred. If Grantee elects to sell Grantor’s interest in the Deed
Estate by exercise of such power of sale, Grantee shall cause such sale to be
performed in the manner then required by law.

(i) Grantee, at its option, may sell the Deed Estate or any part of the Deed
Estate at one or more public sale or sales before the door of the courthouse of
the county in which the Deed Estate or any part of the Deed Estate is situated,
to the highest bidder for cash, in order to pay the Obligations, and all
expenses of sale and of all proceedings in connection therewith, including
reasonable attorneys’ fees, after advertising the time, place and terms of sale
once a week for four consecutive weeks immediately preceding such sale (but
without regard to the number of days) in a newspaper in which Sheriff’s sales
are advertised in said county. At any such public sale, Grantee may execute and
deliver to the purchaser a conveyance of the Deed Estate or any part of the Deed
Estate in fee simple with full warranties of title, and to this end Grantor
hereby constitutes and appoints Grantee the agent and attorney-in-fact of
Grantor to make such sale and conveyance, and thereby to divest Grantor of all
right, title and equity that Grantor may have in and to the Deed Estate and to
vest the same in lawful money of the United States payable at the time of sale,
or as otherwise may then be required by law. Grantee shall deliver to such
purchaser or purchasers at such sale or sales, and all the acts and doings of
said agent and attorney-in-fact are hereby ratified and confirmed and any
recitals in said conveyance or conveyances as to facts essential to a valid sale
shall be binding upon Grantor. The aforesaid power of sale and agency hereby
granted are coupled with an interest and are irrevocable by death or otherwise,
are granted as cumulative of the other remedies provided hereby or by law for
collection of the Obligations and shall not be exhausted by one exercise thereof
but may be exercised until full payment of all of the Obligations. In the event
of any sale under this Deed to Secure Debt by virtue of the exercise of the
powers herein granted, or pursuant to any order in any judicial proceeding or
otherwise, the Deed Estate may be sold as an entirety or in separate parcels and
in such manner or order as Grantee in its sole discretion may elect, and, if
Grantee so elects, Grantee may sell the personal property covered by this Deed
to Secure Debt at one or more separate sales in any manner permitted by the
Uniform Commercial Code of the State of Georgia, and one or more exercises of
the powers herein granted shall not extinguish nor exhaust such powers, until
the entire Deed Estate is sold or the Obligations are paid in full. If the
Obligations are now or hereafter further secured by any chattel mortgages,
pledges, contracts of guaranty, assignments of lease or other security

 

17



--------------------------------------------------------------------------------

instruments, Grantee may at its option exhaust the remedies granted under any of
said security instruments either concurrently or independently and in such order
as Grantee may determine.

(ii) If an Event of Default shall have occurred and be continuing, Grantee may,
in addition to and not in abrogation of the rights covered under subsection (i)
above, either with or without entry or taking possession as herein provided or
otherwise, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (1) to enforce payment of the indebtedness
under the Note or the performance of any term, covenant, condition or agreement
of this Deed to Secure Debt or any other right and (2) to pursue any other
remedy available to it, all as Grantee at its sole discretion shall elect.

(iii) As may be permitted by law, Grantee shall apply the proceeds of sale
(1) first, to payment of all costs, fees and expenses, including reasonable
attorneys’ fees and expenses incurred by the Grantee in exercising the power of
sale or foreclosing this Deed to Secure Debt, and (2) second, as directed by
Grantee toward the Obligations or as may be required by law.

(iv) Grantee may in the manner provided by law postpone sale of all or any
portion of the Deed Estate.

(v) Upon any foreclosure sale or sales of all or any portion of the Deed Estate
under the power herein granted, Grantee may bid for and purchase the Deed Estate
and shall be entitled to apply all or any part of the Obligations as a credit to
the purchase price.

(vi) Grantor represents and warrants to Grantee that neither the Deed Estate nor
any part thereof is to be used as a dwelling place by Grantor at the time this
Deed to Secure Debt is entered into, and, accordingly, the notice requirements
of O.C.G.A. § 44-14-162.2 shall not be applicable to any exercise of the power
of sale contained in this Deed to Secure Debt.

Section 6.03. Appointment of Receiver. If an Event of Default shall have
occurred and be continuing, Grantee, as a matter of right and without notice to
Grantor or anyone claiming under Grantor, and without regard to the then value
of the Deed Estate or the interest of Grantor therein, or the insolvency of
Grantor or the then-owner of the Deed Estate, may seek the appointment of a
receiver for the Deed Estate upon ex parte application to any court of competent
jurisdiction. Grantor waives any right to any hearing or notice of hearing prior
to the appointment of a receiver. Such receiver shall be empowered (a) to take
possession of the Deed Estate and any businesses conducted by Grantor thereon
and any business assets used in connection therewith, (b) to exclude Grantor and
Grantor’s agents, servants and employees from the Deed Estate, or, at the option
of the receiver, in lieu of such exclusion, to collect a fair market rental from
any such persons occupying any part of the Deed Estate, (c) to collect the
Rents, (d) to complete any construction that may be in progress, (e) to continue
the development, marketing and sale of the Deed Estate, (f) to do such
maintenance and make such repairs and alterations as the receiver deems
necessary, (g) to use all stores of materials, supplies and maintenance
equipment on the Deed Estate and replace such items at the expense of the
receivership estate, (h) to pay all taxes and assessments against the Deed
Estate, all premiums for insurance thereon, all utility and other operating
expenses, and all sums due under any prior or subsequent encumbrance, (i) to
request that Grantee advance such funds as may reasonably be necessary to the
effective exercise of the receiver’s powers, on such terms as may be agreed upon
by the receiver and Grantee, but not in excess of the Default Rate, and
(j) generally to do anything that Grantor could legally do if Grantor were in
possession of the Deed Estate. All expenses incurred by the receiver or his
agents, including obligations to repay funds borrowed by the receiver, shall
constitute a part of the Obligations. Any revenues collected by the receiver
shall be applied first to the expenses of the receivership, including reasonable
attorneys’ fees incurred by the receiver and by Grantee, together with interest
thereon at the highest rate of interest applicable in the Note from the date
incurred until repaid, and the balance shall be applied toward the Obligations
or in such other manner as the court may direct.

 

18



--------------------------------------------------------------------------------

Section 6.04. Remedies Not Exclusive. Grantee shall be entitled to enforce
payment and performance of any Obligations and to exercise all rights and powers
under this Deed to Secure Debt or under any Loan Documents or Other Agreements
or any laws now or hereafter in force, notwithstanding some or all of the
Obligations may now or hereafter be otherwise secured, whether by mortgage, deed
of trust, pledge, lien, assignment or otherwise. Neither the acceptance of this
Deed to Secure Debt nor its enforcement, whether by court action or pursuant to
the power of sale or other powers herein contained, shall prejudice or in any
manner affect Grantee’s right to realize upon or enforce any other security now
or hereafter held by Grantee, it being agreed that Grantee shall be entitled to
enforce this Deed to Secure Debt and any other security now or hereafter held by
Grantee in such order and manner as it may in its absolute discretion determine.
No remedy herein conferred upon or reserved to Grantee is intended to be
exclusive of any other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the Loan
Documents to Grantee, or to which Grantee may be otherwise entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Grantee. Grantee may pursue inconsistent remedies.

The acceptance by Grantee of any sum after the same is due shall not constitute
a waiver of the right either to require prompt payment, when due, of all other
sums hereby secured or to declare a subsequent Event of Default as herein
provided. The acceptance by Grantee of any sum in an amount less than the sum
then due shall be deemed an acceptance on account only and upon condition that
it shall not constitute a waiver of the obligation of Grantor to pay the entire
sum then due, and failure of Grantor to pay such entire sum then due shall be an
Event of Default, notwithstanding such acceptance of such amount on account, as
aforesaid. Grantee shall be, at all times thereafter and until the entire sum
then due as contemplated by the Loan Documents shall have been paid, and
notwithstanding the acceptance by Grantee thereafter of further sums on account,
or otherwise, entitled to exercise all rights in this instrument conferred upon
them or either of them, and the right to proceed with a sale under any notice of
default, or an election to sell, or the right to exercise any other rights or
remedies hereunder, shall in no way be impaired, whether any of such amounts are
received prior or subsequent to such proceeding, election or exercise. Consent
by Grantee to any action or inaction of Grantor which is subject to consent or
approval of Grantee hereunder shall not be deemed a waiver of the right to
require such consent or approval to future or successive actions or inactions.

Section 6.05. Possession of Deed Estate. In the event of a trustee’s sale or
foreclosure sale hereunder and after the time of such sale, Grantor occupies the
portion of the Deed Estate so sold, or any part thereof, Grantor shall
immediately become the tenant of the purchaser at such sale, which tenancy shall
be a tenancy from day to day, terminable at the will of either tenant or
landlord, at a reasonable rental per day based upon the value of the portion of
the Deed Estate so occupied, such rental to be due and payable daily to the
purchaser. An action of unlawful detainer shall lie if the tenant holds over
after a demand in writing for possession of such Deed Estate; and this Deed to
Secure Debt and a trustee’s or sheriff’s deed shall constitute a lease and
agreement under which the tenant’s possession arose and continued. Nothing
contained in this Deed to Secure Debt shall be construed to constitute Grantee
as a “mortgagee in possession” in the absence of its taking actual possession of
the Deed Estate pursuant to the powers granted herein.

Section 6.06. Waiver of Rights. Grantor waives the benefit of all laws now
existing or that hereafter may be enacted (i) providing for any appraisement
before sale of any portion of the Deed Estate, or (ii) in any way extending the
time for the enforcement of the collection of the Obligations or creating or
extending a period of redemption from any sale made in collecting the
Obligations. Grantor agrees that Grantor will not at any time insist upon, plea,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, extension, redemption or
homestead exemption, and Grantor, for Grantor, Grantor’s representatives,
successors and assigns, and for any and all persons ever claiming any interest
in the Deed Estate, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, homestead exemption, notice of
election to mature or declare due the whole of the Obligations and marshaling in
the event of foreclosure of the liens hereby created. If any law referred to in
this Section and now in force, of which Grantor, Grantor’s heirs, devisees,
representatives, successors and assigns or other person might take advantage
despite this Section, shall hereafter be repealed or cease to be in force, such
law shall not thereafter be deemed to preclude the

 

19



--------------------------------------------------------------------------------

application of this Section. Grantor expressly waives and relinquishes any and
all rights, remedies and defenses that Grantor may have or be able to assert by
reason of the laws of the State pertaining to the rights, remedies and defenses
of sureties.

Section 6.07. Relief From Stay. In the event that Grantor commences a case under
the Code or is the subject of an involuntary case that results in an order for
relief under the Code, subject to court approval, Grantee shall thereupon be
entitled and Grantor irrevocably consents to relief from any stay imposed by
Section 362 of the Code on or against the exercise of the rights and remedies
otherwise available to Grantee as provided in the Loan Documents and Grantor
hereby irrevocably waives its rights to object to such relief. In the event
Grantor shall commence a case under the Code or is the subject of an involuntary
case that results in an order for relief under the Code, Grantor hereby agrees
that no injunctive relief against Grantee shall be sought under Section 105 or
other provisions of the Code by Grantor or other person or entity claiming
through Grantor, nor shall any extension be sought of the stay provided by
Section 362 of the Code.

Section 6.08. Cash Collateral. Grantor hereby acknowledges and agrees that in
the event that Grantor commences a case under the Code or is the subject of an
involuntary case that results in an order for relief under the Code: (i) that
all of the Rents are, and shall for purposes be deemed to be, “proceeds,
product, offspring, rents, or profits” of the Premises covered by the lien of
this Deed to Secure Debt, as such quoted terms are used in Section 552(b) of the
Code; (ii) that in no event shall Grantor assert, claim or contend that any
portion of the Rents are, or should be deemed to be, “accounts” or “accounts
receivable” within the meaning of the Code and/or applicable state law;
(iii) that the Rents are and shall be deemed to be in any such bankruptcy
proceeding “cash collateral” of Grantee as that term is defined in Section 363
of the Code; and (iv) that Grantee has valid, effective, perfected, enforceable
and “choate” rights in and to the Rents without any further action required on
the part of Grantee to enforce or perfect its rights in and to such cash
collateral, including, without limitation, providing notice to Grantor under
Section 546(b) of the Code.

Section 6.09. Assignment of Rents and Leases. (a) Grantor hereby assigns,
transfers, conveys and sets over to Grantee all of Grantor’s estate, right,
title and interest in, to and under the Leases, whether existing on the date
hereof or hereafter entered into, together with any changes, extensions,
revisions or modifications thereof and all rights, powers, privileges, options
and other benefits of Grantor as the lessor under the Leases regarding the
current tenants and any future tenants, and all the Rents from the Leases,
including those now due, past due or to become due. Grantor irrevocably appoints
Grantee its true and lawful attorney-in-fact, at the option of Grantee, at any
time and from time to time upon the occurrence and during the continuance of an
Event of Default, to take possession and control of the Premises, pursuant to
Grantor’s rights under the Leases, to exercise any of Grantor’s rights under the
Leases, and to demand, receive and enforce payment, to give receipts, releases
and satisfaction and to sue, in the name of Grantor or Grantee, for all of the
Rents. The power of attorney granted hereby shall be irrevocable and coupled
with an interest and shall terminate only upon the payment of all sums due
Grantee for all losses, costs, damages, fees and expenses whatsoever associated
with the exercise of this power of attorney, and Grantor hereby releases Grantee
from all liability (other than as a result of the gross negligence or willful
misconduct of Grantee) whatsoever for the exercise of the foregoing power of
attorney and all actions taken pursuant thereto. The consideration received by
Grantor to execute and deliver this assignment and the liens and security
interests created herein is legally sufficient and will provide a direct
economic benefit to Grantor. It is intended by Grantor and Grantee that the
assignment set forth herein constitutes an absolute assignment and not merely an
assignment for additional security. Notwithstanding the foregoing, this
assignment shall not be construed to bind Grantee to the performance of any of
the covenants, conditions or provisions of Grantor contained in the Leases or
otherwise to impose any obligation upon Grantee, and, so long as no Event of
Default shall have occurred and be continuing, Grantor shall have a license,
revocable upon an Event of Default, to possess and control the Premises and
collect and receive all Rents. Upon an Event of Default, such license shall be
automatically revoked.

(b) Upon the occurrence and during the continuance of an Event of Default,
Grantee may, at any time without notice (except if required by applicable law),
either in person, by agent or by a court-appointed receiver, regardless of the
adequacy of Grantee’s security, and at its sole election (without any obligation

 

20



--------------------------------------------------------------------------------

to do so), enter upon and take possession and control of the Premises, or any
part thereof, to perform all acts necessary and appropriate to operate and
maintain the Premises, including, but not limited to, execute, cancel or modify
the Leases, make repairs to the Premises, execute or terminate contracts
providing for the management or maintenance of the Premises, all on such terms
as are deemed best to protect the security of this assignment, and in Grantee’s
or Grantor’s name, sue for or otherwise collect such Rents as specified in this
Deed to Secure Debt as the same become due and payable, including, but not
limited to, Rents then due and unpaid. Grantee may so sue for or otherwise
collect such Rents with or without taking possession of the Premises. Grantor
agrees that upon the occurrence and during the continuance of an Event of
Default, each tenant of the Premises shall make its rent payable to and pay such
rent to Grantee (or Grantee’s agents) on Grantee’s written demand therefor,
delivered to such tenant personally, by mail, or by delivering such demand to
each rental unit, without any liability on the part of said tenant to inquire
further as to the existence of an Event of Default by Grantor.

(c) Rents collected subsequent to any Event of Default shall be applied at the
direction of, and in such order as determined by, Grantee to the costs, if any,
of taking possession and control of and managing the Premises and collecting
such amounts, including, but not limited to, reasonable attorney’s fees,
receiver’s fees, premiums on receiver’s bonds, costs of repairs to the Premises,
premiums on insurance policies, taxes, assessments and other charges on the
Premises, and the costs of discharging any obligation or liability of Grantor
with respect to the Leases and to the sums secured by this Deed to Secure Debt.
Grantee or the receiver shall have access to the books and records used in the
operation and maintenance of the Premises and shall be liable to account only
for those Rents actually received.

(d) Grantee shall not be liable to Grantor, anyone claiming under or through
Grantor or anyone having an interest in the Premises by reason of anything done
or left undone by Grantee hereunder, except to the extent of Grantee’s gross
negligence or willful misconduct.

(e) Any entering upon and taking possession and control of the Premises by
Grantee or the receiver and any application of Rents as provided herein shall
not cure or waive any Event of Default hereunder or invalidate any other right
or remedy of Grantee under applicable law or provided therein.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Satisfaction/Partial Release. If and when the Obligations shall
have become due and payable (whether by lapse of time or by acceleration or by
the exercise of the privilege of prepayment), and Grantor shall pay or cause to
be paid (provided such payment is permitted or required by the Note the full
amount thereof and shall also pay or cause to be paid all other sums payable by
the Grantor Parties to the Grantee Entities with respect to the Obligations,
then this Deed to Secure Debt shall be void (otherwise it shall remain in full
force and effect in law and equity forever) and Grantee agrees to execute an
instrument evidencing the satisfaction of all obligations under this Deed to
Secure Debt and releasing this Deed to Secure Debt which shall be prepared and
recorded at Grantor’s sole expense. In addition and notwithstanding the
foregoing, Grantor may request release of a single property (the “Release Site”)
securing the Obligations (“Partial Release”) provided that (i) no Event of
Default has occurred or is continuing under the Loan Documents with Grantee or
any of its Affiliates, (ii) the Fixed Charge Coverage Ratio (as defined in the
Loan Documents) on all remaining properties securing the Obligations exceeds
1.3:1 on an aggregate and individual basis, (iii) the Release Site is being sold
by the Grantor in an arms-length transaction, (iv) proceeds from the sale of the
Release Site are being used to repay the Obligations assigned to the Release
Site, and such payment shall be subject to any applicable prepayment premiums or
penalties, (v) Grantor gives at least 30-days prior notice to Grantee, (vi) a
minimum of twenty-one (21) hotel real property sites remain in the portfolio (in
other words, continue to secure the Obligations), (vii) more than nine
(9) months have passed since the date of this Deed to Secure Debt, and
(viii) the remaining unexpired term of the Loan exceeds six (6) months.

Section 7.02. Limitation of Rights of Others. Nothing in this Deed to Secure
Debt is intended or shall be construed to give to any person, other than Grantor
and the holder of the Note, any legal or equitable right, remedy or claim under
or in respect of this Deed to Secure Debt or any covenant, condition or
provision herein contained.

 

21



--------------------------------------------------------------------------------

Section 7.03. Severability. In case any one or more of the provisions contained
herein or in the Note shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Deed to Secure Debt shall be construed as
if such provision had never been contained herein or therein.

Section 7.04. Notices; Amendments; Waiver. All notices, demands, designations,
certificates, requests, offers, consents, approvals, appointments and other
instruments given pursuant to this Deed to Secure Debt (collectively called
“Notices”) shall be in writing and given by (a) hand delivery, (b) facsimile,
(c) express overnight delivery service or (d) certified or registered mail,
return receipt requested and shall be deemed to have been delivered upon
(i) receipt, if hand delivered, (ii) transmission, if delivered by facsimile,
(iii) the next Business Day, if delivered by express overnight delivery service,
or (iv) the third Business Day following the day of deposit of such notice with
the United States Postal Service, if sent by certified or registered mail,
return receipt requested. Notices shall be provided to the parties and addresses
(or facsimile numbers, as applicable) specified below:

 

If to Grantor:    Supertel Limited Partnership    309 North 5th Street, PO Box
1448    Norfolk, Nebraska 68701    Attn: Donavon Heimes    Telephone: (402)
371-2520    Telecopy: (402) 371-4229 If to Grantee:    General Electric Capital
Corporation    8377 East Hartford Drive, Suite 200    Scottsdale, Arizona 85255
   Attention: Collateral Management    Telephone: 480-585-4500    Telecopy:
480-585-2225

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Deed to Secure Debt the giving of Notice is
required, the giving thereof may be waived in writing at any time by the person
or persons entitled to receive such Notice. Except as in this Deed to Secure
Debt otherwise expressly provided, (i) this Deed to Secure Debt may not be
modified except by an instrument in writing executed by Grantor and Grantee and
(ii) no requirement hereof may be waived at any time except by a writing signed
by the party against whom such waiver is sought to be enforced, nor shall any
waiver be deemed a waiver of any subsequent breach or default.

Section 7.05. Successors and Assigns. All of the provisions herein contained
shall be binding upon and inure to the benefit of the respective successors and
assigns of the parties hereto, to the same extent as if each such successor and
assign were in each case named as a party to this Deed to Secure Debt. Wherever
used, the singular shall include the plural, the plural shall include the
singular and the use of any gender shall include all genders.

Section 7.06. Headings. The headings appearing in this Deed to Secure Debt have
been inserted for convenient reference only and shall not modify, define, limit
or expand the express provisions of this Deed to Secure Debt.

Section 7.07. Time of the Essence. Time is of the essence in the performance of
each and every obligation under this Deed to Secure Debt.

Section 7.08. Forum Selection; Jurisdiction; Venue; Choice of Law. Grantor
acknowledges that this Deed to Secure Debt was substantially negotiated in the
State of Arizona, this Deed to Secure Debt was delivered in the State of
Arizona, all payments under the Loan Documents will be delivered in the State of
Arizona and there are substantial contacts between the parties and the
transactions contemplated

 

22



--------------------------------------------------------------------------------

herein and the State of Arizona. For purposes of any action or proceeding
arising out of this Deed to Secure Debt, the parties hereto expressly submit to
the jurisdiction of all federal and state courts located in the State of
Arizona. Grantor consents that it may be served with any process or paper by
registered mail or by personal service within or without the State of Arizona in
accordance with applicable law. Furthermore, Grantor waives and agrees not to
assert in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of such courts, that the action, suit or proceeding is
brought in an inconvenient forum or that venue of the action, suit or proceeding
is improper. The creation of this Deed to Secure Debt and the rights and
remedies of Grantee with respect to the Deed Estate, as provided herein and by
the laws of the State, shall be governed by and construed in accordance with the
internal laws of the State without regard to its principles of conflicts of law.
With respect to other provisions of this Deed to Secure Debt, this Deed to
Secure Debt shall be governed by the internal laws of the State of Arizona,
without regard to its principles of conflicts of law. Nothing in this Section
shall limit or restrict the right of Grantee to commence any proceeding in the
federal or state courts located in the State to the extent Grantee deems such
proceeding necessary or advisable to exercise remedies available under the Deed
to Secure Debt or the other Loan Documents.

Section 7.09. Indemnification. Grantor shall indemnify and hold harmless each of
the Indemnified Parties for, from and against any and all claims, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement and damages of whatever kind or nature (including, without
limitation, reasonable attorneys’ fees, court costs and other costs of defense)
(collectively, “Losses”) (excluding Losses suffered by an Indemnified Party
arising out of such Indemnified Party’s gross negligence or willful misconduct;
provided, however, that the term “gross negligence” shall not include gross
negligence imputed as a matter of law to any of the Indemnified Parties solely
by reason of Grantor’s interest in the Deed Estate or Grantor’s failure to act
in respect of matters which are or were the obligation of Grantor under the Loan
Documents) caused by, incurred or resulting from Grantor’s or Lessee’s
operations of, or relating in any manner to, the Deed Estate, whether relating
to its original design or construction, latent defects, alteration, maintenance,
use by Grantor, Lessee or any person thereon, supervision or otherwise, or from
any breach of, default under or failure to perform any term or provision of this
Deed to Secure Debt by Grantor, its officers, employees, agents or other
persons. It is expressly understood and agreed that Grantor’s obligations under
this Section shall survive the expiration or earlier termination of this Deed to
Secure Debt for any reason.

Section 7.10. Waiver of Jury Trial and Punitive, Consequential, Special and
Indirect Damages. GRANTEE, BY ACCEPTING THIS DEED TO SECURE DEBT, AND GRANTOR
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS DEED TO SECURE DEBT, THE RELATIONSHIP OF GRANTEE AND
GRANTOR, GRANTOR’S USE OR OCCUPANCY OF THE DEED ESTATE, AND/OR ANY CLAIM FOR
INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE
PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, GRANTOR AND
GRANTEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER
MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE
OTHER AND ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY
OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER OR
ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
DEED TO SECURE DEBT OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE
WAIVER BY GRANTOR AND GRANTEE OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES
HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

 

23



--------------------------------------------------------------------------------

Section 7.11. Waiver of Grantor’s Rights. BY EXECUTION OF THIS DEED TO SECURE
DEBT, GRANTOR EXPRESSLY (A) ACKNOWLEDGES THE RIGHT OF GRANTEE TO ACCELERATE THE
OBLIGATIONS EVIDENCED BY THE NOTE AND ANY OTHER OBLIGATIONS AND THE POWER OF
ATTORNEY GIVEN HEREIN TO GRANTEE TO SELL THE DEED ESTATE BY NONJUDICIAL
FORECLOSURE UPON AN EVENT OF DEFAULT BY GRANTOR WHICH HAS OCCURRED AND IS
CONTINUING WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER THAN SUCH
NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF
THIS DEED TO SECURE DEBT; (B) WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE
UNDER THE CONSTITUTION OF THE UNITED STATES OF AMERICA (INCLUDING, WITHOUT
LIMITATION, THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS PROVISIONS
OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON OF ANY OTHER
APPLICABLE LAW, (1) TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE EXERCISE BY
GRANTEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO GRANTEE, EXCEPT SUCH NOTICE
(IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF THIS
DEED TO SECURE DEBT AND (2) CONCERNING THE APPLICATION, RIGHTS OR BENEFITS OF
ANY STATUTE OF LIMITATION OR ANY MORATORIUM, REINSTATEMENT, MARSHALLING,
FORBEARANCE, APPRAISEMENT, VALUATION, STAY, EXTENSION, HOMESTEAD, EXEMPTION OR
REDEMPTION LAWS; (C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS DEED TO SECURE DEBT
AND ANY AND ALL QUESTIONS OF GRANTOR REGARDING THE LEGAL EFFECT OF THIS DEED TO
SECURE DEBT AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR, AND GRANTOR
HAS CONSULTED WITH COUNSEL OF GRANTOR’S CHOICE PRIOR TO EXECUTING THIS DEED TO
SECURE DEBT; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF
GRANTOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART
OF A BARGAINED-FOR LOAN TRANSACTION AND THAT THIS DEED TO SECURE DEBT IS VALID
AND ENFORCEABLE BY GRANTEE AGAINST GRANTOR IN ACCORDANCE WITH ALL THE TERMS AND
CONDITIONS HEREOF.

 

INITIALED BY GRANTOR

/s/ DH

By:   Donavon A. Heimes

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed and delivered this Deed to Secure Debt
as of the day and year first above written.

 

GRANTOR: SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership By  
SUPERTEL HOSPITALITY REIT TRUST,   a Maryland real estate investment trust,  
Its General Partner By  

/s/ Donavon A. Heimes

  Donavon A. Heimes, Vice President/Treasurer

 

25